            Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 1 of 41



                             tn,.;ITED STA TES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF PEJ\.'NSYLVANIA


     UNITED STATES OF AMERICA,                     )
                                                   )
                    Plaintiff                      )
                                                   )       CIVILNO.
                    V.                             )
                                                   )
                                                   )                         11®
     JOHN F. PETERSHEIM                            )
     and LENA M. PETERSHEIM                        )                 FILED
     AfKJA LENA MAE PETERSHEIM                     )
                                                   )
                                                                      JUN 1 4 20i9
                    Defendants                                      "''\TE BARKMAN Clf'11<
                                                                  ByIV\
                                                                     ____,_..,,,.
                                                                           '"'Lt"\     '

                                               COMPLAINT

           The United States of America, a sovereign corporation, by and through its specially

     appointed attorney, Rebecca A. Solarz ofKML Law Group, P.C. for its Complaint alleges:

             1.     That this Court has jurisdiction under the provisions of 28 U.S.C. § 1345.

            2.      That the plaintiff is the United States of America, acting through the Farm Service

     Agency, United States Department of Agriculture (hereinafter ''Plaintiff') with an office at 359

     East Park Drive, Harrisburg, PA 17110.

            3.      That the defendant, John F. Petersheim, is an adult individual whose last known

     address is 350 South Sandy Hill Road, Coatesville, Pennsylvania 19320.

4.   That the defendant, Lena l\1. Petersheim a/k/a Lena Mae Petersheim, is an adult

     individual whose last known address is 350 South Sandy Hill Road, Coatesville,

     Pennsylvania 19320.

5.   That on or abl">ut April 4, 1997, at the request ufthe defendant~, Jolm F. Peter'.!hcim and Lena M.

     Petersheim a/k/a Lena Mae Petersheim, the Plaintiff lent to said defendants the sum of

     $75,000.00 pursuant to the Consolidated Farm and Rural Development Act.

            6.      That as evidence of the indebtedness, the defendants executed and delivered to the
        Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 2 of 41



Plaintiff a promissory note dated April 4, 1997, in the amount of $75,000.00. A true copy of the

note is attached hereto, marked Exhibit A, and made a part hereof as if set forth in its entirety.

        7.       That the defendants, for the purpose of securing the Plaintiff against loss with

regard to the note set forth above, did execute and acknowledge to the Plaintiff on or about April

4, 1997, a mortgage whereby they granted, conveyed and mortgaged the real property described

therein to the Plaintiff. A true copy of the mortgage is attached hereto, marked Exhibit B, and

made a part hereof as if set forth in its entirety.

         8.      That said mortgage was duly recorded on April 10, 1997, with the Office of the

Recorder of Deeds in Chester County, Pennsylvania, at Book 4161, Page 2202.

        9.       That on or about October 11, 2002, at the request of the defendants, the Plaintiff

rescheduled the April I 0, 1997 note, pursuant to the Consolidated Farm and Rural Development

Act.

         10.     That as evidence of the rescheduling of their indebtedness, the defendants

executed and delivered to the Plaintiff a promissory note in the amount of $57,616.97, dated

October 11, 2002. A true copy of the note is attached hereto, marked Exhibit C, and made a part

hereof as if set forth in its entirety.

         11.     That on or about October 11, 2002, at the request of the defendants, the Plaintiff

lent to said defendants the sum of $56,000.00 pursuant to the Consolidated Farm and Rural

Development Act.

         12.     That as evidence of the indebtedness, the defendants executed and delivered to the

Plaintiff a promissory note dated October 11, 2002, in the amount of $56,000.00. A true copy of

the note is attached hereto, marked Exhibit D, and made a part hereof as if set forth in its entirety.
         Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 3 of 41



         13.     That the defendants, for the purpose of securing the Plaintiff against loss with

regard to the note set forth above, did execute and acknowledge to the Plaintiff on or about

October 11, 2002, a mortgage whereby they granted, conveyed and mortgaged the real property

described therein to the Plaintiff. A true copy of the mortgage is attached hereto, marked Exhibit

E, and made a part hereof as if set forth in its entirety.

         14.     That said mortgage was duly recorded on October 25, 2002, with the Office of the

Recorder of Deeds in Chester County, Pennsylvania, at Book 5433, Page 263.

         15.     That on or about February 4, 2004, at the request of the defendants, the October

11, 2002 promissory notes of $56,000.00 and $57,616.97 were consolidated and a subsequent

loan was made, all of which were memorialized by a new promissory note in the amount of

$115,009.44. A true copy of the note is attached hereto, marked Exhibit F, and made a part

hereof as if set forth in its entirety.

         16.     That on or about September 19, 2005, at the request of the defendants, the

February 4, 2004 note was rescheduled into a new promissory note in the amount of

$121,866.65. A true copy of the note is attached hereto, marked Exhibit G, and made apart

hereof as if set forth in its entirety.

        17.      That the Plaintiff is the owner and holder of the above-described promissory notes

and mortgages.

        18.      That the promissory notes provide, among other things, as follows:

                 Failure to pay when due any debt evidenced by this note or perform any covenant
                 of agreement under this note shall constitute default under this and any other
                 instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the
                 Government or securmg or otherwise relating to such debt; and default under any
                 such other instrument shall constitute default under this note. UPON ANY Sl.JCH
                 DEFAULT, the Government at its option may declare all or any part of any such
                 indebtedness immediately due and payable.
        Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 4 of 41



        19.     That the defendants have failed or refused to comply with the provisions of the

promissory notes and mortgages in that they have failed or refused to pay the installments of

principal and interest when due.

        20.     That because of the breaches of the provisions and conditions of the said

promissory notes and mortgages, the Plaintiff does hereby elect to declare the entire amount of

the indebtedness of the promissory notes and mortgages to be immediately due and payable.

True copies of the acceleration notices are attached hereto, collectively marked as Exhibit H, and

made a part hereof as if set forth in their entirety.

        21 .    That there is now fully due and owing the Plaintiff on the promissory notes and

mortgages the following sums:

                Principal and advances ........................ $131,228.08

                Interest through March 7, 2019 ........................ $7,544.80

                                                        TOTAL. ...... $138,772.88

Plus interest accruing after March 7, 2019, at the daily rate of $15.7295. A true copy of a

declaration setting forth this indebtedness in detail is attached hereto, marked Exhibit I, and

made a part hereof as if set forth in its entirety.

        22.     Thatthe defendants are the current record owners of the mortgaged premises to

the best of the Plaintiffs knowledge and belief.

        23.     That no other action has been brought at law or in equity to enforce the provisions

of the aforesaid promissory notes or real estate mortgages.

        24.     That all conditions precedent to the bringing of the action have been performed or

have occurred, including those set forth in 7 C.F.R. § 766, Subpart C.
           Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 5 of 41



           WHEREFORE, the Plaintiff demands judgment as follows:

           (a)   That the amount due to the Plaintiff on its promissory notes and real estate

mortgages may be adjudged;

           (b)   That ajudgment against the defendants be entered in favor of Plaintiff in the

amount so adjudged, plus interest at the daily accrual rate of $15. 7295 from and including March

8, 2019 to the date ofjudgment, and interest at the legal rate thereafter until the date all security

is sold;

           (c)   That the defendants, and every person whose conveyance or encumbrance is

subsequent or subsequently recorded, be forever barred and foreclosed of all rights, claims, liens,

and equity of redemption in the mortgaged premises;

           (d)   That said premises may be decreed and sold according to law;

           (e)   That the monies arising from said sale be brought into Court;

           (f)   That the Plaintiff be paid the amount adjudged due with interest thereon to the

time of such payment, together with costs and expenses of this action and expenses of sale so far

as the amount of such money applicable thereto will pay the same;

           (g)   That the Plaintiff shall have such other and further relief in the premises as shall

be just and equitable.

                                       United States of America by and through
                                       its specially assigned counsel
                                       KML Law Group, P.C.

                                       By:
                                       Rebecca A. Solarz
                                                                          b/     v
                                       BNY Independence Center
                                       701 Market Street
                                       Suite 5000
                                       Philadelphia, PA 19106-1532
                                       {215)825-6327
                                       {215 }825-6443
                                       RSOLARZ@KMLLAWGROUP.COM
                      Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 6 of 41




USDA-FmHA                                                                                                                      KIND OF LOAN
Form FrnHA 1940-17
(Rev. 4-92)                                                                                                                    Type: -'O=L,___               D RcitJlar
                                                                                                                                                               Limited
                                                                                                                                                             ClQ
                                                PROMISSORY NOTE                                                                                                     Resource
                                                                                                                                     Pursuant to:
 Name                                                                                                                          Iii   Consolidated Farm & Rural Development Act
                                                                                                                                CJ Emergen~y Apicultural Credit Adjustment
    JohnF. Petersheim and Lena Mae Petersheim                                                                                     Act of 1971
 State                      County                                                                                             ACTION REQUIRING NOTE
                                                                                                                               Ci Initial loan    D R~chedulins
    Pennsylvania                                                             Chester
                                                                         Date
                                                                                                                               0 Sub~quent loan   0 Rcamortiza.tion
 Case No.
                                                                                                                               D Consolidated &   D Credit we
                                                                           April 4, 1997                                          subsequent loan 0 Deferred payments
                                                                         Loan No.                                              D Consolidation    0 Debt write down
                                                                                                                               D Conservation
    44                                                                       01                                                      easement

      FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order
of the United States of America, acting through the Farmers Home Administration, United States Department of Agriculturet

(hereincallcdthe"Govemment"),oritsassb:ns,atitsofficein 559 W. Uwchlan Avenue, Suite 130,

Li onvi lle, PA 19341-3011 , or at such other place as the Governm~nt may later designate in writing, the principal sum of

_    _,S=E"-'Y.EN=TY.e..::;......,,_F....                                                 --------------_-_-_-..=-.:_-_-_-_-_-_-_-_-_-_--__,..._-_-_--__,OO<=<-l.....10""'0-._
                                      IV.. .,E. . . . ., TH=OU=S=A>P-.N=D'-------------.....                                                                                     dollars

($,__7;....;5:...L.,;00;...:;.,;0c.::•c....:Oc...:0'---------------->, plus interest on the unpaid principal balance at the RATE of

_ __::;FI.:;;::..;.VE=---------------------------------_-_-_-_-_-_-_--_-_-_-.:_-:_-_-_-_-_ _ percent (--- 5                                                        '!~) per annum and

      -------------------------------------                                           dollars($ - - - - - - - - - )
of Noncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the
Government may CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farmers Home Adminis·
tration, not more often than quarterly, by giving the Borrower thirty (30) days prior written notice by mail to the Bor-
rower's last known address. The new interest rate shall not exceed the highest rate established in regulations of the Farmers
Home Administration for the type of loan indicated above.

      Principal and interest shall be paid in SEVEN                                            ( 7)       installments a.s indicated below, except as modified I>y a different
rate of interest, on or before the following dates:

s      7 577. 00                                               i $ 7 577 .00
                                                                        on 4-4-1998                     on 4-4-1999
s                                            N/A               :$       on               NJ A           on _ _ _ _ __
$                          NIA                                 ;S       on               N/A            on _ _ _ _ __
$                          N/A                                 ;S       on               NIA            on _ _ _ _ __
S                          NIA                                 ;$       on               NIA            on _ _ _ _ __
s                          NIA           on                    ;S                        NIA            on _ _ _ _ __
and$ 7,577.00                                       thereafter on April 4th               of each        year _ _ until the
principal and interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner
paid, shall be due and payable                     years from the date of this note, and except that prepayments may be made
as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule of
payments.

      If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the
Borrower as requested by Borrower and approved by the Government. Approval by the Government will be given provided
the advance is requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance
from its actual date as shown iI1 the Record of Advances at the end of this note. Borrower authorizes the Government to
enter the amount(s) and date(s) of mch advance(s) in the Record of Advances.

                                                                                                                                            EXHIBIT A
            Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 7 of 41



       For each rescheduled, reamortized or consolidated note for applications for P.rimary and Preservation Loan Service
Programs received prior to November 28, 1990, interest accrued to the date of this instrUment which is more than 90 days
overdue shall be adde.d to principal and such new prinoipal shall accrue interest at the rate evidenced by this instrument.
For applications for Primary and Preservation Loan Service Programs received on or after November 28, 1990, all unpaid
interest accrued to the date of this instrument shall be added to the principal and such new principal shall accrue interest
at the rate evidenced by this instrument.

       Every payment made on any indebtedness eVidence·d by this note shall be applie~ first to a portion of any interest
wli.ich accrues during the deferral period, secorrd to accrued interest to the date of the payment on the note account and then
to the principal. Nonprogram loans are not eligible for deferral.
       Prepayments of scheduled installments, or any portion of these installments, ~ay be made at any time at the option of the
Borrower. Refunds and extra·payments, as defined jn the regulations (7 CFR § 19S 1.8) oft.he Farmers Home Administration accord·
inc to the source of funds involved, shall, after payment of interest, to be applied to the last installments· to become due under this
note and shall not affect the obligation of Borrower to pay the remaining installments ,s scheduled in this note.
       If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to malc-e payments to
the Govgnment as collection agent for the holder. "While this note Is held by an insured holder, prepayment, ·made by Borrower
mn, at the option of the Govem~nt, be remitted bnhe Government to the holder promptly or, except for final payment, be
retained by the Government and remitted to the holder on an installment due date basis. The effective date of every payment made
by Borrower, except payments- retained and remitted by the Government on an installment due date basis, shlll be the date of the
United States Treasury check by which the Gqvemmcn:t remits the payment to the holder. The effective date of any prepayment
retained and remitted by the Government to the holder on an installment due date basis shall be the date of the prepayment by Bor•
rower, and the Government will pay the interest to which the holder is entitled accruin1 betw~n such date and the date of the
Treasury check to the holder.
       Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for
the loan or otherwise expended under the terms of any security agreement or other instrument executed In connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of
the debt evidenced by this note and be immediately due and payable by Borrower to the Government without demand.

      Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, Borrower will operate such property as z farm if this is a Far:m Ownership loan.

      · [f "Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rc:scheduling," or "Reamonlzation" is
indicated in th(! "Action Req11Jring Note" block above, this note is given to consolidate, reschedule or reamortize, but not in
satisfaction of the unpaid principal and interest on the following d-cscribed note(s) or assumption agreement(s)(new terms):


FUNDCODE/
  LOAN NO.
                  FACE AMOUNT INT.RATE                        DATE
                                                                                 ..
                                                                               ORIGINAL BOkROWER .LAST INSTALL. DUE

                  s                               ,.                  , 19                                                    I   19
                  s                               ..,.                , 19                                                    , 19
                  s                               ..,.                , 19                                                   , 19


                                                  .,."·
                  $                                                   I   19                                                 , 19
                  s                                                   , 19                                                   , 19
                  s                               fft                 , 19                                                   , 19
                  s                               .,,                 , 19                                                   , 19

      Security Instruments taken in connection with the loans evidenced by these described notes and other related obligations are
not affected by this consolidating, rescheduling or rcamortlzing. These security instruments shall continue to remain in effect and
the security given for \he loans evraenced by th~ dC$Cl'ibed notes shall continue to remain as security for the loan evidenced by this
note, and for any other related obligations.

      REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the Borrower
may be able to obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for
loans for similar purposes and periods of time, Borrower will, at the Government's request, apply for and acc.ept a loan(s)
in sufficient amount to pay this note in full and, jf the lender is a -cooperative, to pay for any necessary stock. The pro-
visions of this paragraph do not apply if the loan represented by this promissory note was made to the Borrower as a non-
program loan.
                 Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 8 of 41


        HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan
                                                                                                                                    of
  described ill ~his note will be in default should any Joan proceeds be used for a purpose that will contribute to cxcc:ssive erosion
  highly erodible land or to the conversion of wetlands to produce an airicultural commodity as further explained in 7 CFR Part 1940,
  Subpart G, Exhibit M. lf (1) thetenn of the loan exceeds January 1, 1990, but not·January I, 199.S, and (l) Borrower intends to pro-
  duce an a&ficultural commodity on highly erodible land that is exempt from the restrictions of Exhibit M until either January I,
  1990, or tw9 years after the Soil Conservation Service (SCS) has completed a soil survey for the Borrower's land, whichever is later,
  the Borrower further airecs that, prior to the loss of the exemption from the hishly erodible land conservation restrictions found in
  7 CFR Part 12, Borrower must demonstrate that Borrower is actively applyin1 on that land which has been determined to be highly
  erodible, a conservation plan approved by the SCS or the appropriate conservation district in accordance with SCS's requirements,
  Furthermore, if the term of the loan exceeds January I, IWS, Borrower further agrees that Borrower must demonstrate prior to
  January l, 199S, that any production· of an agricultural commodity on hi&hlY erodible land after that date will be done in com-
  pliance with a conservation system approved by SCS or the appropriate conservation district in accordance with SCS's
  requirements.

        DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note
 shall constitute default under this and any other instrument evidencin& a debt of Borrower owing to, insured or Guaranteed by the
 Government or sccurins or otherwise relating to s.uch debt; and default under any such other instrumellt shall constitute default
 under this note. UPON ANY SUCH DEFAULT, the Government at its option may declare all or any part of any such indebte~ness
 immediately due and payable.
        This Note is given as evidence of a Joan to Borrower made or insured by the Government pursuant to the Consolidated Farm
 and Rural Development Act, or the Emcr1ency A&rlcultural Credit Adjustment Act or 1978 and for the type ofloan as indicated in
 the '·Kind of Loan" block above. This Note shall be subject to the present regulations of the Farmers Home Adminis.trlltion and t6
 iu _future re&ulations not inconsistent with the expr~s provisions of this note.




 Presentment, protest, and notice arc waived.

                                                                                                                        (~)


 (SEAL)
                                                                                                                         (Borrow~,)


                                                                     350 South Sandy Hill Road
                                                                     Coatesville, PA 19320




                                                   RECORD OF ADVANCES
          AMOUNT              DATE                 AMOUNT                DATE                AMOUNT                   DATE
   s   75.000.00            4-4-97          s                                           $
   $                                        $                                           $
   $                                        $                                           $
   $                                        $                                           $
                                                                         TOTAL          S 75.000.00




~U.S. GPO: 1991r-7~                                         Posilien 2                                 FmHA I 940-17 (Rev. 4-92)
                           Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 9 of 41
                                                           i                              Position S
        USDA-FSA
        Fol'Dl FSA 1927-1 PA
        (ReT. 8-96)
                                                        REAL ESTA'I'E MORTGAGE FOR PENNSYLVANIA

               THIS MORTGAGE is made and entered into by                                   John F. Petersheim and

       -------------~-------.!:iL~e~n!:!.a...;Ma=e;:......!P...::e:.i,t:.!:,e~r.l:!s!!h.;,:e;im~,-!h~u~s!!:b::.a~n~d~&_wi!!::.:'f~e;:........_____
       residing in _ _ _ _ _ _ _ _ _ _ _ Chester                                                                               County, Pennsylvania, whose post office address is

              350 South Sandy Hill Road. Coatesville .                                    .                                  Pennsylvania 19320 _,
  /)   herein called "Borrower,• and The United States of America, acting through the Farm Service Agency, United States Departm~t of Agriculture, the
!j~    Mortgagee, whose principal office is located in:Washington, D.C. herein called the "Government," and:
0      -}
 t. y.if-
               WHEREAS Borrower is indebted to the Government, as evidenced by one or more Promissory Note(s) or Assumption Agreement(s) or any
       Shared Appreciation or Recapture Agreement, herein called "Note," which has been executed by Borrower, is payable to the order of the Government,
Q      authorizes acceleration of the entire indebtedness at the option of the Government upon default by Borrower, and is described as follows:

                                                                                                               Annual Rate                                Due Date of Fm:al
       Date of Instrnmegt                                        Principal Amoypt                               pflntergt                                   Installment

       April 4, 1~7                                              $75,0X>.CO ...                      Fi. ve Percalt ( 5%)                                 April 4, 2C'/Y+




               (The interest rate for limited resource farm ownership or limited resource operating loan(s) secured by this instrument may be increased as provided
       in the Farm Service Agency regulations and the Note.)
               And the Note evidences a loan to Borrower, and the Government, at any time, may assign the Note and insure the payment thereof pursuant to
       the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949, or any other statutes administered by the Fann Service Agency·
               And it ls th, purpose andintentof this instrument that, among other things, at all times when the Notes i., held by the GovemmenC, or in the event
       the Government should assign this instn.unent without imurance of the Note, this instrument shall secure payment of the Note; but when the Note is held
       by an insured holder, this instrument shall not secure payment of the Note or attach to the debt evidenced.thereby, but as to the Note and such debt shall
       constitute an indemnity mortgage to secure the Government against loss under its insurance contract by reason of any default by Borrower;
               And trus instrument wo secures the recapture of my amount due under any Shared Appreciation/Recapture Agree~ent entered into pursuant to
       7 U S C. § 2001.
               NOW, THEREFORE, in consideration of the loan(s) and (a) at all times when the Note is held by the Govenunent, or in the event the Goverpment
       should assign this instrument without insurance of the payment of the Note, to secure prompt payment of the Note and any renewals and extensions t:bereof
       and any agreements contuned therein, including any provision for the payment of an insurance or other charge, (b) at all times when the Note is neld by
       an insure« holder, to secure performance of Borrower's agreement herein to indemnify and save harmless the Government against loss under lt.5 insur:mce
       contract by reason of any default by Borrower and (c) in any event and at all times to secure the prompt payment of all advances and expenditures made
       by the Government, with interest, as hereinafter described, and the performance of every covenant and agreement of Borrower contained hCt"ein or in

       any suppleroentary agreement, Borrower does hereby grant, convey, mortgage, assign, and forever warrant unto the Government the following property

       situated in the State of Pennsylvania, County(ies) of _ _ _ _ _C::.:h:.: .e; .s;:;. . ;:ct. :; e.: .r_____       ---------------·
                                        See attached legal description.




                                                                                                             Evi\ I 1-T B
                                                                                                                    •   1,.,
                                                                                                                                               ~   FSA 1927-1 PA (Rev_ 8.96)
                                                        81< 4 16;i PG 220 2
                              Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 10 of 41




        together with all rights (including the rights to mining products, gravel, oil, gu, coal, or other minerals), interests, easements, her~wnents and
        appurtenances thereunto belonging, the rents, Issues, and profits thereof and revenues and income therefrom, all improvements and personal property
        now or later attached thereto or reasonably necessary to the use thereof, including, but not limited to, ranges, refrigerators, clothes washers, clothes dryers,
        or carpeting purchased or financed in whole or in part with loan funds, all water, water rights, and water $tock pertaining thereto, and all payments at any
        time owing to Borrower by virtue of any sale, lease, transfer, conveyance, or oondemnation of any part thereof or interest there-in-all of which and herein
        called "the property";
                 TO HAVE AND TO HOLD the property unto the Government and its assigns forever in fee simple.
                 This is a purchase money mortgage under the lien priority 1:iw.s of the Commonwealth of Penmylvania, air amended.
                 BORROWER for Borrower', self, Borrower's heirs, executors, adro.inutratou, successors and assigns WARRANTS THE TITLE to the property
        to the Government ag.unrt '11 lawful claims and demands whatsoever except any lieru, encumbrances, easements, reservations, or conveyances specified
        hereinabove, and COVENANTS AND AGREES as follows:
                 (1) To pay promptly when due any indebtcdnes, to the Government hereby secured and to indemnify and save ha.mless the Government against
        any loss under its insurance of payment of the Note by reuon of my default by Borrower. At all times when the Note is held by an !ruured holder,
        Borrower shall continue to make payments on t:he Note to the Government, as collection agent for the holder.
                 (2) To pay to the Government such fees and other charges as ma.y now or hereafter be reqwred by regulations of the Farm Service Agency.
                 (3) If required by the Government, to make additional monthly paymentt of l / I 2 of the estimated annual taxes, assessments, inaur.mce premiums
        and other charges upon the mortgaged premises.
                 (4) Whether or not the Note is insured by the Government, the Government may at any time pay my other arnollllt:i"including advances for
        payment of prior and/ or junior liens, required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs md expenses for
        the preservation, protection, or enforcement of this lien, as advance$ for Borrower's account. All such advance., shall bear interest at the rate borne by
        the Note which 1w the highest interest rate,
                 (5) All advances by the Government including advances for payment of prior and/or junior liens, in addition to any advances required by the terms
        of the Note, as described by thi$ instrument, w.ith interest shall be immediately due and payable by Borrower to the Government without demand at the
        place designated in the lab:$t Note and shall be secured hereby. No such advance by the Govermn~t shall relieve 13orrower from breach of Borrower'.s
        covenant to pay. Any payment made by 8?rrowcr may be appli?d on the N,ote or any indebtedness to the Government secured hereby, in any order the
        Governments deterlilind.                                                            ·                   ·
                 (6) To usi; the loag <:videnced by th~ Note i;olely for pU[pOs~ a-gtnQp~d by the Govemm.e~t. ,
                 (7) To pay when du_e all taxes, liensJu~gm~~ ~~. ~d ~~~~ts lawfully attaching to. or assessed agai.nst ~ prqperty, including
        a1l charges and asse:iSJnenp in connfclion with. water, water tights, a,id water.~ ~taming to or rea:sonab\y necessary tQ the use of the real property
        described above, and promptly deliver to tile GoYenunent without demand receipt! cvidcnqng such payments.
                 (8) To keep the property insured as required by ,pd tmdcr ~ranee policies approved by the Government and, at its request, to deliver such
        policies to the Government. ·                                 ·               ·•
                 (9) To maintain improvements in good repair and make repairs required by the Government; operate the property in a good and husbandmanlike.
        manner; comply with such farm comervation practices and farm and home management plans as the Government from time to time may prescribe; and
        not to abandon the property, or cause or permit waste, I ~ or impairment of the ,ecurity covered hereby, or, without the written consent of the
        Government, cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals except as may be nece.!Sary for ordinary domestic purpo!es.
                 (10) To comply with all law,, drdinances, and regulations affecting the property. ..
                  (11) To pay or reimburse the Government for ex.peruies reasonably necessary qr incident.al to the protection of the lien and priority hereof and
;::--   to the enforcem~t of or the compliance with the provisiom hereof and of the Note and any supplementary agreement (whether before or after default),
        including but not limit.eel t o ' ~ of evidehee of tit!c to and survey of the-ptOJ>Cl1:)', com of recordlng tlu; ancF6l:her ib:strbn:ien&, attorneys' fees, tru.rtees'
7l      fees, court costs, and expenses of advertising, sdling, and conveying the property.
                  (12) Except as otherwise provided by the Farm Service Agency regulations, neither the property nor any portion thereof or interest therein shall
"Cl
a?      he leased, :1Ssigned, sold, transferred, or encumbered voluntarily or otherwise, without the written consent of the Government. The Govemm.ent shall
'-'     have the sole 11nd exclusive rights as mortgagee hereunder, including hut not limited to the power to grant consent:s, partial release,, subordinations, and
'v      satisfactfon, and no insured holder shall have any right, title, or interest .in, or to the lien or any benefits hereof.
::>               (13} At all reasonable times the Government and its agenu may inspect the property to ascertain whether the covenants and agree111ents contained
.,j     herein or in my supplementary agreement are beln.g performed.
                  (t-1-) The Government may (a) adjust the interest rate, payment, terms, or balance due on the loan, (b) increase the mortgage by any amount equal
        to deferred interest on the outmnding principal balance, (c) extend or defer the maturity of and renew md :re.,chedule the payments on, the debt evidenced
        by the note or any indebtedness to the Government secured by thif instrument", (d) rd ease any party who is liable under the Nbte or for the debt from
        liability to the Government, (e) release portions of the property and subordinate its lien, and (t) waive any other of is rights under this instrument. Any
        and all this can and will be done wilhout affecting the lien or the priority of this instrmnent or Borrower's or any other party's liability to the Government
        for payment of the Note or debt secured by this instrument unless the go-iermnent says otherwise in writing. HOWEVER, any forbeannce by the
        Government-whether once or often--in exerruing any right or remedy under this instrument, or otherwise afforded by applicable law, shall not be a waiver
        of or preclude the exercise of my such right or remedy.
Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 11 of 41




ALL THA.T CERTAlN tract er parcel of land situated on the South side or South Sandy
Hill Road (T-443) and on the But side of Old Wtlmlngton Roz,..d (Sll 4001) in West Caln
Towmhip. ~ e c C<Juo.ty, Pennsytv~ and being Lot No. 2 ou a subdivision plan
prepared for Sandy Hill Mennonite Cburoh by Bei-sei- & Hayes_ Inc., Thomcbl~ 'l?'A, Plan
# 4649-92 d.ted Deoemhet Ii 1992 and rcconied ln Chester County Subdivision Pl.Ul #
l21S5, and being more fully bounded and descn"bcd as follows, to wit:

BEGINNlNG at a masomy nail sc:t in the title line of South Sandy Bill Road,. a common
comer between Lot No. 1 and Lot No. 2; thence from hid point ofbegi.noing along the
aCocemcntioncd title line of South Sandy Hill Road, North 70 degrees 49 ~ -43
seconds Eat. 817.89 feet to a spike found,. a. cornet" of'land belonging to Douglas
Pcmwlt; thence by the Nroe. South 24 degn,ee 22 minuta; 47 stiCOnds But. 24-.90 feet to
a steel pht found; thence South 49 d•ees 13 minutes H te00nds Bast. J3'S.84 feet to a
steel pin tbund; thence by thQ same and land ofUoyd Sunmc,a'$., South 06 dcgrc;es 34
lribmtes :24 $0C()'ll.dsEast.. S73.0l fcc:t to a. largarock located S0.7 feet southwest ofa
lintestonc; thence by tho same, South S3 dcgrccs 14 minutes 18 seconds West_ 190.49 feet
to a steel pin found; thence by land ofKevin Deets and Leonard Burgenti.n.c; South SS
degrees 34 minute$ 03 seconds Wes~ 794.67 feet to a steeJ pin set on tho &st aide ofthc
aforementioned Old WUmingtoo Roz.d; thence do~ the tide line of said road. Nortlt 35
dcgn:c:s 18 minutes 58 seconds. West, j74.87 feet to a masonry nail act, a comet ofLot
No. 1; thence by Lot No. 1, passing over a .rusel pm set 23.92 ~ from the last-described
po~ Ngrth 54 degrees 03 minutes 07 seconds East. 38~.so ftM::t to a ateel pin 5Clt; thMce
by the ~ passing over a. sted pin set ::i?.46 feet from the: next-described point, North
33 degrees 45 minutes IS $CCOnds West, 493.90 feet to the point ofBeginnblg.

 CONT.AlNING IN A.REA 22.4013 gross       Ac.,'tcs,   bo the nmc more or less.

 BEING PART OF TH8 SAME PREMISES whichHemy S. Lapp and l<Atie M. Lapp.
 husband and wue. by Deed dated June 17, 1963 and recorded in the Office of the
 R.eoorder of'Dc:cd.$ in and for Chester County, Pennsylvania in Deed. Book F. Volume 3St
 Page229> gunted and conveyed unto Paul B. Lapp and Lena S. Lapp~ husband and wife.




                            BK 4 I 6 f PG 220 ti
                    Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 12 of 41




          (15) If at any time it shall appear to the Government that Borrower may be able to obtain a loan from a production credit 18$0ciati.ons-) a Federal
  land bank:, or other respoIISl'ble coopendve or pri~te credit source, at re.sonable rat.es and tenm for loam: for shnilar purposes and periods of time,
  Borrower will upon the Government's requert, apply for and accept such loan in ~cient amount to pay the Note and any indebtedness secured hereby
  and to pay for any stock necessary to be purchased in a cooperative lending agC!1CY in connection with such loan,
             (16) Default hereunder shall constitute default under any other real estate, or under any personal property, or other security inrtrwnent held or
 . insured by the Government md executed or assumed by Borrower, and default under any such other seanity instrument shall constitute default hereunder.
             (17) SHOULD DEFAULT occur in lhe perfonnanoe or discharge of any obligation in this instrument or secured by this instrument, or should the
    parties named as Borrower die or be declared incompetent, or should any one of the partier named as Bonower be discharged u a debtor in bankruptcy
    or declared insolvent or mak!l an assignment for the benefit of creditors, the Government, at it.s option, with or without notice, may: (a) declare the entire
    amount unpaid under the Note and any indebtedness to the Government hereby secured immediately due and payable, (b) for the account of Borrower
    incur and pay reasonable expenses   for     repair or maintenance of and take possession of, operate or rent the property, (c) upon application by it and
    production of dris instrument, without other evidence and without notice of heating of said application, have a receiTer appointed for the property, with
    the usual powers of receivei,s in like cases, (d) foreclose this ins1roment as provided herein or by law, and (e) enforce any and all other rights md remedies
    provided l,erein orb:,: present or future laws.
             (18) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses incident to enforcing or
    coni:plying with the,j>rovisiol:-' hereof, (b) any prior liens required by law or a competent ooQrt to be so paid, (c) the debt evidenced by the Note md all
    indebtedness to the Gov~t secured hei:cby, (d) inferior Ii~ of record required by law or a competent court to be so paid, (e) at the Govenunent's
    option, my oiher indebtedness of Borrower owing to or insmed by the Government, and (f) any balance to Borrower. At forecloS)ll'e or other sale of iul
    or any part of the property, the Government and its agents may bid and purchase 2$ ll stranger and may pay the Go!ernment's share of the purchase price
    by crediting such amount on any debts of borrower owing to or insured b,1 the Government, in the order prescn'bed above.
             (19) Borrowengrees that the Government will not be bound by any present or future laws, (a) providing for valuation, appraisal, homestead or
    exemption of the property, (b) prohibiting maintenance of an·action for a def'iciency judgment or limiting the amount thereof 'Or the time within which
    such action must be brought, (c) prescribing any other ,tawte oflhnitations, or (d) limiting the conditions which the Government may by regulation
    hnpose, including the interest rate it may charge, u a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives
    the beneflt of my such State laws. Borrower hereby relinquishes, waives, and conveys all right.1, inchoate or consummate, of descent.
             (20) If any part of the loan for which tlus instrument Is given shall be used to finance the purchase, construction or repair of property to be used
C3l an owner-occupied dwelling (herein called "the dwelling•) and if Borrower intends to sell or rent the dwelling and bu obtained the Government',
~milent to do so (a) neither borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer, refuse to negotiate for the sale or
...,t.ental of the dwelling or will otherwise made unavailable or deny the dwelling to anyone because of race, color, religion, sex, national origin, handicap,
cfaimilial status or age, and (b) Borrower recogim:es as illegal and hereby disclaims, and will not comply with or attempt t.o enforce any restrictive covenants
....QP the dwelling relating to race, color, religion, sex, national origin, handicap, familial status or age.
-o           (21) Borrower fmther agrees that the loan(1) secured by tl,is instrument will be in. default should any loan proceeds be used for a purpose that will
 C.'a6ntribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity, as further explained in ·
 ~CFR ~art t 9-40, Subpart G, Exhibit M.
 O           (22) Upon default by Borrower as aforesaid, the Government may foreclose tlus instrument as authorized or permitted by the 1..ws then existing
 ijithe jurisdiction where tbe property b situated and of the United Sta.tcs of America, on tenm and conditions sawfactory to the Government, including
    but not limited to foreclosure by (a) statutory power of sale, or (b) advertisement and sale of the property at public auction to the highest bidder in one
    or more parcels at the CoverDlllent's option and at the time and place and in the manner and .fter such notice ep.d on terms required by statute or
    determined by the Government If not contrary to statute, or (c) written agreement hereafter made between Borrower and the Government.
             (23) This instnnnent shall be subject to the present regulations of the Fann Service Agency, and to its future regulations not inconsistent with the
    express provisions hereof.
             (2+) Notices given hereunder .shall be sent by certified mail, unl~ otherwise required by law, an~ addressed, unless and tmtil some other address
    is designated in a notice so given, in the case of !he Gi:>vernmcnt to the Farm Service Agency, One Credit Union Plac:e, Suite 320, Harrisburg, Pennsylvania
    17110-2994, and in the case of Borrower to the address shown in the Fann Service Agency Finance Office records (which normally will be the same as
    the post office address shown above).
             (25) If any provision of this instrument or application 1hereof to any person or circumstances is held invalid, such invalidity will not affect other
    provisions or applications of the instrument which can be given effect without the invalid provision or applic;ation, and to that end the provisioos hereof
    are declared to be severable.




                                                                                                                                                                     I
                                                                                                                                                                     I
                     Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 13 of 41




         IN WITNESS WHEREOF, Bon-ower has hereunto set Borrower's hand(s) and seal(s) tbis _ _ _....;F:..:O:..:U=rc..::t=h'-------- day

  of _ _ _ _ _....::A;=,p..::r=i=l'---------• 19                  97

  Signed, sealed, and delivered in the
  presence of:




                                                             ACKNOWLEDGEMENT

  STATEOFPENNSYLV~ ,

  COUNTY OF       Lan                    ·                          } ss.


                                                                   ftp• :,' (                   , 19   '11       befnrem<, them,d,nlgnod.•N"'"J

                                                                                                      f l£n,a tfke f..6':&Ae'/'11
  Public in and for ~ State and County, plmonally appeared         Jali,n .P.
                                                                                - f~kzr/vum_
  known (or satisfactotil.y proved) to me t.o be the pem,n(s) whose nam.e(s) _ _ _ _~a-r_,.e. . . . _______
                                                                                     .                     -                  suhsaibed to the within

  instrument, and acknowlcc:lged to me that   ·------,#Vj-~-/______                             e:icecuted the nme for the purposes therein contained,




 My--    IN WITNESS W~REOF, I hereunto set.my hand and official seal.




                          .
                                              .   Notarial Seai
                                         ~~~wWeaver, NOia!')! Pllblfo
                                    Mv CommiSsk> P·1:,~t&r County
                                                                            ,
                                                                                ~


                                                                                -,3.tft~ka. ~
                                                                                 /
                                                                                                                                       Notary Public.


         (NOT.ARIAL SE.AL)                         n =Pires Nov. 1s.1 999




MAIL 'ID: Jfurm &rrvice Agercy, IBn\
          559 W. lkhlan Avenue, Suite 13:>
                                                       RESIDENCE CERTIFICATE

        1certify that the precise residence of the within-named Mortgagee is Washington, D.C.

                                                                                          AA
                                                                                         / /l
                                                                                         ~
                                                                                              J
                                                                                                       d/p
          Li.onvil le, PA 19341-3011                                        _________....,...__,..+--------P.-a_r_M~o~-g-e-e




           Bl{ 4 l 6 i PG 2 20 6 ·
Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 14 of 41




                                                                       ~a~
                                                                        RECORDER OF DEEOS
                                                                                .....   ~




                                                      ·,




                                                                                            /?Yc:Lf
                                     DATE; 04/10/1cr.17 Tll'IE: 11:24~ INST NO.:             1&924

                                     OFFICE OF    l 5lolf0f :EDS
                                     RECEIPT Nil : 00945&           TYPE DOC : flTG
                                       REC FEE                  :            15.00
                                       LOC RTT                  :             O. 00
                                       ST RTI                   :             0.00
                                       WRIT TAX         :         0.50
                                     DATE: 04/10/1997 TIKE; 11:24A IHST KO.:
                                     DfFICE OF   1s~~~Ti ~
                                     RECEIPT MO   1    00?45!       TYPE IOC : HOUSillS
                                      REC FEE                   :            15.00
                                      LOC RTT                   :            O. 00
                                      ST RTT                    :            0.00
                                      WRIT TAX                  :            0.00




                              BK l+ I 6 \ PG 2207
                     Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 15 of 41

                                                                                  8. KIND OF LOAN

 (10-26-99)
                                                                                        Type: _ _oL__               El Regular
                             PROMISSORY NOTE
                                                                                                                    0   Llmited Resource
                                                                                              Pwsuantto;
 t. Name                                                                                  0     Consolidated Farm & Rural Development Act
                        JOHN F. AND LENA MAE PETERSHElM

 2. State

t-4-.-C-as-e-
           . -.
              - -.
                 -.
                    PENNSYLVANIA
                   - -.
                      -.- - 5 - .D_ata
                                             3. County

                                   _ _ _ _ _ _ ____,
                                                         CHESTER                  9.
                                                                                       §
                                                                                       ACTION REQUIRING NOTE
                                                                                            ~loan


                                                                                                                    ~
                                                                                                                        Reschadulin&
                                                    OCTOBER 11, 2002                       Sub,equentloan               R.emlortization
 6. Fund Code                                7. Loan Number                                Consolidated &               Credit sale
                                                                                           ~loan
                        44                                    03                           ConsolidatIPII               Deferred payments
                                                                                           Conservation easement        Debt write 4own

   FOR VALUE RECEIVBD, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the Unitei States
 of America, acling through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
 assigns,atitsofficein BER:is:s AGRICULTURE CENTER, 1238 COUNTY WELFARE ROAD, P.O. BOX S20, LEESPORT, PA 1953'3

- - - - - - - - - - - - , or at such other place as the Government may later llesignate in writing, the principal sum of
 FIFTY-SEVEN THOUSAND SIX HUNDRED SIXTEEN AND 97/100 -------------------------------------------------                                      aoBars

 ($ 57,616.97 ------- ---------- ------- -- • ------- -- ), plus interest on the unpaid principal balance at the RATE of

 '.1.'.!J:~EB AND   THREE-QUARTERS --------------- ------ ------------------------              percent(    03.7500 -- %)     per annum and

 ZERO---------·::.:.::::·----------------------------------~------~-----------                         aollars ($    0.00 ---------------            )

 of Noncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RATE OF INTEREST, in. accordance with regulations of the Farm Service Agency, not more often than quarterly, by ~ving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last llnown a'4ress. The new interest rate shall not exceed the
highest rate establishei in regulations ef the Fann Service Agency for the type of loan ln4icate4 above.
                                                                                                                        ~


    Principal ani interest shall be paid in __F_IF_TEEN
                                                   ___  <1_ 5_>_ installments as in4icated below, except as modified by a 4ifferent rate of
interest, on or before the following dates:
$ 5,093.00           ---------------on       OCTOBER 11, 2003       ;$                              N/A on

                                                                                                    N/A on
$                                  N/A   Oil--------- ;$
$                                  N/A   on--------- ;$                                              N/A on                                 __,

                                N/A on                                                             N/A
$
                                            --------- ;$                                                    on_.

$                                  N/Aon
                                            --------- ;$_____                                        N/Aon

                                   N/A on                                                            N/A on
$
                                            --------- ;$
and$ 5,0 93 .oo -------------·----- thereafteron                    OCTOBER 11TH         of each           ~ _ _untiltheprincipalana
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be aue and payable
      FIFTEEN ( 15)         years from the date of this note, and except that prepayments may be made as provided below. 'The consideratien for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amount of the loan is not advanced at the time ofloan closing, the loan funds shall be aavanced to the Borrewer as requested by
Borrower and approved by the Government. Approval by the Government will be given proviced the acvance is requested for a pui:pose
authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

                                                                   Position2



                                                                                                     EXHIBIT                              C
                  Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 16 of 41


 FSA-1940-17 (10-26-99)                                                                                                                 Page2of3

   For each rescheduled, reamorti7.ed or consolidated note for applicatioos for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such now principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on my indebtednass evidenced by this note shall be applied first to a p<rtion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account md then to the principal. Nonprogram. loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (] CFR § 1951.8) of the Fann Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to tho last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

   If the Government at any time .assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis -shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.                        ·

    Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connectioo with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to tho Government without demand.

    Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, volunt.arily or otherwise., without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

   If "Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Noto" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):

FUND CODE/                               INTEREST               DATE                                                        LAST INSTALL. DUE
 !..OANNO.           FACEAMOUNT             RATE            (Tnclude year)            ORIGINAL BORROWER                        (include yflar}
        44~01    $        75,000.00       05.0000 %         04/04/1997         JOHN F. k LENA MAE PETERSHEIK                   04/04./2004
                 $                                  %
                 $                                  9.
                 $                                  %
                 $                                  %
                 $                                  %
                 $                                  %


    Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling oc reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the desca'bed notes shall continue to reltlllin as security for the loon evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the Borrower ma.ybe able to
obtain :financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftime, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. Toe provisions of tbis paragraph do not apply if' the loan represented by this promissory note
was made to the Borrower as a non-program loan.
                    Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 17 of 41


    FSA-1940-17 (10-26-99)                                                                                                             Page3 of3

        filGBLY ERODIBLE LAND AND WETLAND CONSERVATION AG:REEMENT: Borrower recognizes that the loan described in
    this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible lanp or to
    the conversion of wetlands to produce an agricultural commodity a& further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If ( 1) the
    term of the loan exceeds January l, 1990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
    erodible land that is exempt from the restrictions of Exhibit M until either January I, 1990, or two years after the Natural Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
    the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
    Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
    appropriate conservation district in accordance with NRCS's requirements. imrthcrmore, iftbe term of the loan ex~ J.anuary l, 1995,
    Bouower further agrees tha.t Borrower must demonstrate prior to Januny l, 1995, that any production of an agricultural commodity on highly
    erodible land after that date will be done in compliance with a conservation system approved by NRCS or the apprqniat.e conservation district
    in accordance with NRCS's requirements.

       DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt; and default under any SllCh other instrument shall constitute default under this note. UPON ANY SUCH
    DEFAULT, the Govenunent at its option may declare all or any part of any such indebtedness immediately due and payable.

       This Note is given a.s evidence of a. loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the "Kind of Loan"
    block above. This Note shall be subject to the present regulations of the Fann Service Agency and to its future regulatiorui not inconsistent with
    the express provisions of this note.


    Presentment, protest, and notice are waived.


    (SEAL)


                                                                        tt:;;ff~
                                                                         LENA MAE PETERSHEIM
                                                                                                                                           (Borrower)




                                                                         350 SOUTH SANDY HILL ROAD
                                                                         CO.ll.TESVILLE:,   PA   19320




                                                             RECORD OF ADVANCES
         AMOUNT                     DATE                    AMOUNT                   DATE                AMOUNT                        DATE
b                                                   $                                              $
s                                                   $                                              $
~                                                   $                                              $
t                                                   $                                              $
                                                                                                                                                          •
                                                                                    TOTAL          $
                            Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 18 of 41


       REPRODUCE LOCALLY. Include form number and date on all reprOCll.lctlons.                  8. KIND OF LOAN
       FSA-1940-17                                    U.S.DEPARTMENT OF AGlUCULTURE
       (10-26-99)                                                     Fann Service A ~              Type:         OL               0      Regular

                                      PROMISSORY NOTE                          r.,~~t.'v~\,~ .              Pursuant to;
                                                                                                                                (!] Limited Resource
       1. Name                                                                                         0     Coosollda.tedFarm &. Rural Development Act

                                                                                                                           Agricultural Credit Ad'uslment Act of 1,1s

                                                                                                                                   §
       2. State                                          3. County                                           Em
                        PENNSYLVANIA                                 CHESTER                     9. ACTION REQUIRING NOTE
                             --------t-5-._D_a_te---------~
     r4.-:-C-as-e-:Num~-:b-e-r                                                                     ~ Inilllalloan                         Rescheduling
                                                                OCTOBER ll, 2002                        SubS141ueJ1tloan                  Reamotlization
       6. Fund Code                                      7. Loan Number                                 Consolidated &                    Credit sale
                                                                                                        subsequent loan
                                                                          02                            Comolidation                     Defemia payments
                                                                                                        COl!SelVation easement            Debt write dOwn

         FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order .r the United States
       of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government''), or its
       assigns,atitsofficein_BERKS AGRICULTURE CENTER, 1238 COUNTY WELFARE ROAD, P.O. BOX 520, LEESPORT, PA 19533


       - - - - - - - - - - - - , or at such other place as the Government may later designate in writing, the prjncipal sum of
                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ dollars
       FIFTY-SIX THOUSAND AND 00/100 --------------------------------------------------·----·---------------


       ($     56, ooo .oo        - --- - • - -- --- ----------------------- ). plus interest on the unpaid principal balance at the RATE of

       FIVE -- • • - -- - • --- --- --- • -- -- - - • - • ---- ------ --- • ---- -------- - -~------·:.__percent (         os • 0000   - - %) per annum and


       ZE~O -----------------------------------------------------------------------                                    dollars($ o.oo :-..:.:.~---------- )

       of Noncapitalized interest If this note is for a limited Resource loan (indicated in the "Kind of Loan" box above) the Government ruay
       CHANGE THE RATE OF INTERF..ST, in accoraance with regulations of the Fann Service Agency, not more often than quarterly, by giving
       the Borrower thirty (30) days pri« written notice by mail to the Borrower's last known address. The new interest rate shall not excee4 the
       higl'lest rate established in regulations of the Farm Service Agency for the type of loan imiicated above.

                                                      _ _N_<7_>__ installments as indicated below, except as modiied by a ii:fferent rate of
          Principal and interest shall be paid in _ _sEVE
      interest, on or before the following dates:

       $__
         9_,6_1_0_._o_o_-_-_-_-_-_-_--_-_-_-_-_--_00 __
                                                      ocro
                                                        __B_E_R._1_1..;,_20_0_3_ _ ;$                             N/A on                                ___ ,
      $___                             _ _!!IA   00                               ;$                              N/A on

      $_                                    N/Aon                                 ;$                              N/A on


      $                                    N/A on                                 ;$                              N[~_on

      $                                     N/Aon                                ;$                                 N/Aon

      $                                    N/A on                                ;$                                 N/A on

      and$ 9 • 678 • 00 -- • ---- ------------ thereafter oo              OCTOBER 11TH         of each           YBU              unlil the principal and
      interest are fully paid except that the final installment of the entire debtedncss evidenced hereby, if hot sooner paid, shall be due and payable
              SEVEN <71           years from the iate of this note, and except that prepayments may be made as provided below. The consitieration f•r
      this note shall also support any agreement modifying the foregoing schedule of payments,

          Jf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advance& to the Borrower as requested by
      Borrower and approve« by the Government. Approval by the Government will be given provided the advance is re1uested fa: a purpose
      authorizeti by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
      the eni of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

                                                                                 Position2




-   --- ---- -              --------                                           ~----------- ----
                                                                                                             EXHIBIT                                D
                         Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 19 of 41


 FSA-1940-17 (10-26-99)                                                                                                                                                                      Page2of3

   For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue sball be added to principal and such
new principal shall accroe interest at the rate evidenced by thi$ instrument For applicatiolll! for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible f0t: deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Fann Service Agency according to the source of funds
involved, shall. after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in: this note.

    If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the bolder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holdet on an ins.tallment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Govern~t to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amO[lllt advanced or expended by the Government for the collection of 1his note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand.

    Propeey cocstructed, improved, purchased, or refinanced in whole or in part with the loan evidenoed by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government Unless the Government
consents otherwise in writing, B<nower will operate such property as a fann if this is a Parm Ownership loan.

    If "Consolidation and subsequent loan," "Debt write down." "Consolidation," "Rescheduling," or ''Reamortization" is indicated in the
"Action Requiring Note" block in Item 9 abQve, this note is given to consolidate, reschednle or ream<:rtiz.e, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):

FUNDCODE/                                                INTEREST                        DATE                                                                               LAST INSTAU.. DUE
 LOAN NO.                    FACEAMOUNT                    RATE                     (incfiJde year)                     ORIGINAL BORROWER                                      (Jnclade year)
                        $                                                %
                        $                                                %
                        $                                               ~

                        $,                                              %
                        $                                               %
                        $                                               %
                        $                                               %


    Security insttuments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or,reamortizing. These security instruments shall continue to remain in effect and the security given foe the
loans evidenced by the described notes shall continue to remain as security fm: the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's request, apply for and ac.cept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.


'i'he U.S. Depaltment of Agrkullum (USDA) prohltJlts dlscdm/nallan In tJ/1 ils prog,ams and actMtin on i&i basis of lllC<t, col«, nalionl/ll origin, gsndttr, /Wig/on, agi,. dlsablllty, polilical bllliels,
se'Jtual oo'mllation. and mAlllal ortamlly stiltUs. (Not all prohibilod bases apply lo all p,ugmms.J PetSOtl$ wifh disab/Dtlu who   ,,,qu1,.,
                                                                                                                                         a/!,mat/v• means for commlJtlloalioll of program ltlfcnnation
(Bra/Utt, 1a9t p,tn~ audla/Af"', mc.) should contact USDA-. TARGET Center ,rt (2C2} 720-26()() (volca and TDD), To RI• a ccmplalnt of d1$Cllmlnalion. wrli. USDA, cx..ctor. Office of OM1 RIQII~
Room 326-W, Whitten Building, 1400 ~ Avooue, SW, Wohlnqtan. D. C, 2ll25(1-fUIOrxcal (2D2) 720-59tu (voice or TDD). USDA Is an ~ opportunity provider and emp/Dyor.
                    Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 20 of 41


    FSA~1940-17 (10-26-99)                                                                                                             Page3 of3

        IDGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
    this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
    the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. Jf (1) the
    term of the loan exceeds January 1, 1990, but not January 1, 199.S, md (2) Borrower intends to produce an agricultural commodity oo highly
    erodible land that is exempt from the restrictions of Exhibit M until either January 1, 1990, or twO years after the Natural Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that. prior to
    the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
    Bocrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
    appropriate conseIVation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January 1, 1995,
    Borrower further agrees that Borrower must demonstrate prior to January' 1, 1995, that any production of an agricultural commodity on highly
    erodible land after that date will be dooe in compliance with a conservation system approved by NRCS or the apprcpriate conservation district
    in accordance with NRCS's requirements.

       DEFAULT; Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt, and default under any such other insttument shall constitute default under this note. UPON ANY SUCH
    DEF~ULT, the Government at its option may declare all or any part of any such indebtedness immediately doe and payable.

       This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan: as indicated in the "Kind of Loan"
    block above. This Note shall be subject to the present regulations of the Fann Service Agency and to its future regulations not inconsistent with
    the express provisions of this note.


    Presentment, protest. and notice are waived,


    (SEAL)
                                                                                                                                           (Borrower)



                                                                         350 SOOTH SANDY HILL ROAD                                                        .,
                                                                         COATESV:CLLB, PA 19320




                                                             RECORD OF ADVANCES
         AMOUNT                     DATE                    AMOUNT                   DATE                AMOUNT                        DATE
~              56,000.00          9/11/2002         $                                             $
t                                                   $                                             $
I                                                   $                                             $
$                                                   $                                             $
                                                                                     TOTAi-       $              56,000.00
                  Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 21 of 41



FSA 1927-lM
                                                                         Positions
                                                     UNITED STATES DEPARTMENT 0'!? AGRICULTURE
                                                                                                                          -------
                                                                                                                             :li..~ lj'--
                                                                                                                                          ...
                                                                                                                                                         Af
(12--05-01)                                                       Farro Service Agency
                                                                                                                                      ;{tit'(/,// [fl4MJ.L(
                                                                                                                                      RECORDER OF DEEDS
                                                           MORTGAGE FOR PENNSYLVANIA

                                          October 11th , 20 02 . The mortgagor is
     THIS MORTGAGE ("instrument") is made on                                                                              ----------
                     John F. and Lena Mae Petersheim
       _ _ _ _ _ _ _ _ ("Borrower")whosemailingaddressis                         350 South Sandy Hill Road• Coatesville,
      Pennsylvania 19320                                                              , This instrument is given to the United States of America, acting
through the Farm Service Agency, United States Department of Agriculture ( Govemment") located at Berks Agriculture Center. 1238 County.
                                                                                   8




Welfare Road. P.O. Box 520. Leest1ort1 Pennsylvania 19533.

This instrument secures the following p,:omissory notes, assumption agreements, aoo/or shared appreciation agreements (collectively called "note"),
which have been executed or assumed by the BOtTOwerunless otherwise noted, are payable to the Government, and authori:ze acceleralion of the
enli.re debt upon any defalllt:
                                                                            Annual Rate                     Due Date of Final
      Date of Instrument                   Principal Amount                   of Interest                      Installment

     October 11, 2002                               $56,000.00                          05.0000%                          October 11, 2009



(The interest rate for any limittd resource mm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government regulations and the note.)

By execution Qf this instrum~.f,; 13<:J.Ti~.~owlcdges receipt ofa1I'bf~~-6flh~oan or loans evidenced by the above note.
                               .. -t•·,;   • •• ,                                      ,~....   ~? •   .-. .... ~•.:.,.

This instrument secure., to th~ Goi~mment:. (1) payment of the note and all extliis'ibiis,~~w.ars; and modifications thereof; (2) recapture of any
amount dUe under any Shared-Y1.pprecfa.tioo Agreement entered into pursuant to 7 U.S.C: § 2001; (3) payment of all advances and expenditures, with
interest, made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements.

In consideration of any loan made by the Government under the Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921 ra ~. as
evidenced by the note, Borrower irrevocably mortgages, grants and conveys to Government the following described property situated in the
Stll.te of Pennsylvania, County or Counties of _ _ ___,Cb.....,.e_.s...t..i.e..1r_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                          See attached Exhibit A for legal description.

together with all rights (including the rights to uming products, gravel, oil, gas, coal or other minerals), interests, easements, fixtures, heredit.aments,
appurtenances, and improvements now or later attached thereto, the rmlll, issues and proits thereof. revenues 1111d income therefrom, all water, water
rights, and water stock pertaining thereto, and all payments at any time owing to Boo:ower by virtue of any sale, lease, transfer, or condemnation of
any part thereof or interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement
untler the Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not
limited to proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property.•                                 ·

Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has tbe right to mortgage, grant and c.onvey the property
and that the property is unencumbered, except for encumbrances of record. Bonower war.ranlll and will defend the title to the property against all
claims and demands; subject to any encumbrances of record.

This instrument combines uniform covenants for natiooal use and non-unifonn covenants with limited-variations by jurlsdictioo to constitute a
uniform mortgage $X>Vering real property.



                              This Document Recorded
                              10/26/2002                                              Doc Id: 10143435
                              10:41AM                                                 Recatpt#:•7789
                              Ooo Coda: MTG Chester Coun•" Raco d                    Rec Fee: 40.50
                                                                   •T•      •   er of •aeds Office




                                                                                                                          rsrrr!5-01)          Page 1 of 5

                                                                                                                                  !
                   Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 22 of 41



UNIFORM COVENANTS. Bom:;Wer CO"W..NANTS AND AGREES as fqUows:

            1. Payment. Booower shall pay promptly when due any indebtedness to the Government secured by this instrument.
            2. Fees. Borrower shall pay to the Government such fees Md other charges that may now or later be required by
Government regulations.
            3. Application of paYJnents. Unless applicable law or Government's regulations IJ"OVide otherwise all payments received by the
Government shall be applied in the following order of priority: (a) f.o advances made under this instrument; (b) to tiCCtUed iiJ.terest due under the
note; (c) to principal due·under the notB; (d) to rate chatges·and olher f~ ·and charges.
            4.. Taxes, liens, efc. Borrower shall pay when due all ~es; liens,Jud.~ts;·~~I'?llef$~ and ~sess~ts lawfully attaching
to or asMSsed against the property arid promptly deliver to the Government without dell)alld ~ipts e'.\'idencingsuch payments.
            5. Assignment. Bocrower grnnts tad assfgns as additional security all the µght. litle and intaest in: (a) the proceeds of any award
or claim for damages, direct or consequential. in connection with .any condemnation or tiling by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b} all bon~ rentals, royalties, dmnages, delay rentals and income that may be due or
become due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents. is~, profits, income and receipts from the property and from all existing or futme Ie.ases, subleases, licenses,
guaranties and any other agreement$ for the use and occupancy of any portion of the property, including any extensions, renewals, modificatioos or
substituti<Xll! of such agreements. Borrower warrants the validity and enforceability of this assignment.

Borrower authorizes and directs payment of such mone.y to the Government until the debt secured by this instrument is paid in full. Such money
may, at tht option of the Government, be applied on the debt whether due or not The Government :iball not be obligated to collect such lllQlley, but
shall be responsible only for IU110unts receive'!! by the Government· In the event my item so assigned is detepnined to.be. µecsonal property, this
instrument will also be regarded as a. security agreement.
                                                                                                                                                                            --=1
                                                                                                                                                                            ~-
                                                                                                                                                                            I
                                                                                                                                                                            =·i
                                                                                                                                                                            -
                                                                                                                                                                                       :




Bocrower will promptly provide the Government wi1h copies of all existing and future leases. Borrower wauants that as of the date of executing tills
                                                                                                                                                                            -·
instrument no default exists tmder existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign. compromise. or encumber the leases Ol' any future rents. Borrower will hold the Government harmless and indemnify the
Gover~ for any and all liability, loss or damage that the Government may incur as a consequence of this assignment.                                  =1
                                                                                                                                                               !
                                                                                                                                                     iiiiiiiii !
                                                                                                                                                                            -==·
                                                                                                                                                                             --·       :I
           6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and,
                                                                                                                                                                          =•
                                                                                                                                                                            -,
                                                                                                                                                                            !!!!!!!!

at its request, deliver such policies to the Gov~nt Jf l?~o_pezty is located in a designated flood haurd area, Borrower also shall keep property
insured as required by 42 U.S.C. § 4001 ~ ml· and Government regul~Clli$. AlJ, insutance policies ancl. ~n~~ shall include a standard mortgagee
clause.                                                                                                                ·      · · ··    ·                                 =j
                                                                                                                                                                             ==·    .

                                                                                                                                                                             -
                                                                                                                                                                          !!!!!!!!! I
           7. AdftnCCS by Government. The Goyemment mll.y at any time pay a,ny ot1@' ainounts req\tired by this instrument to be pf!.Id by
Borrower and not paid by Booower wlien due, as well'as any cost fur the preservation, prot¢i.on, or enforcement o(this lien, J$                    advances      for the
account of Borrower. Advances shall include, but not be limited to, advanc.es fOI" payrnent!l of real property faxes; special assessments, prior lierls,
hazard insurance premiums, l!llld costs of repair, mainterumce, and improve.ments. All such advances shall bear interest at the same rate" as the note
                                                                                                                                                                          ;;;;;
                                                                                                                                                                          ~
                                                                                                                                                                                       .
which has the highest :inlereSt rate. All such advances. with interest, shall be immediately due and payable by Borrower to 1he Government without
demand. No such advance by the Government shall relieve Ba:rowea- from breach of Borrower's covcmmt to pay. Any pa)'!llent made by Bocrower
may be applied on the note or any secured debt to the Government, in any order the Government determines.
           8. Protection of. lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary()( incidmtal to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the not.e. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, cost$ of recording this and other instruments; attorneys' fees, trustees' fees; court costs, and
expenses of advertising. selling, and conveying the property.
           9. All1:horiud purposes. Borrower shall use the loan evidenced by the note solely for pnrposes authocized by the Government.
           10. Repair and operation of property. Borrower shall: (a) maintain improvements in good repair; (b) make repairs required by the
Government; (c) comply with 811 fann coose.rvation practices and farm management plans required by the Govemment; and (d) operate the property
in a good and husban.dlike manner. Bocrower shall not (e) abandon the p(Operty; (f) qw,e ~ imnit w~ ~ g oc_,inlpainoent of the property;
or (g) cut, remove, or lease any timbet', gravel, oil, gas, eoa.l, or other minerals without the written consent of the Government, except as necessary
for ordinary domestic purposes.
           11. Le.gal compliance. Borrower shall comply with all la.ws, ordinances, and regulations affecting the property.
           12. Transfer or encmnbrau.ce of. property. Except as provided by Government regulations, the Borrower shall not lease. assign, sell,
transfer, or encumber, voluntarily or otherwise, any of the property without the written consent of the Government. The Government may grant
consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
           13. Inspection. A! all reasooable tlnlc,; the Government may inspect the property to asceiwn whether the covenants and agreements
contained in this instrument are being performed.
           14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the propaty. Booower covenants that
Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
else to do, anything affecting the property that is in violatioo of any federal. state, or local environmental law or regulation. Borrower shall promptly
give the Government written notice of any investigation, claim, demand, lawsi,nt or other action by ~y governmental or i:cgulatory agency or private
party involving lhe property and any hazardous substan,ce or environmental law or re&ll.).a(i_o~ _ •                                 er has actual knowledge. If Borrower
                                                S,       ,--••'(A {,,'\'!! 't.'i ~··~,;, ,\; i}~3:f':i?4 ~l,~~ ~:¥.> ~.;.~;$
                                                     ....,   ·~~,..
                                             "'' o!i""        S,d    ~~Jit-
                                                                    \..,.,.   ':If;.•°'        t·.'"" ~J.~"          ti~t!i.~
                                                            t,./:.1~ .."-~1~..($~\"' .-+,IL(o;,-,tq.,,Jt.~ ... .Jkb·
                                                             i'    '
                                            .r..J", ....     ""
                                                                                                                    ..............,.,


fnilial_ _ _ _ date _ _ __                                                                                                        FSA 1927~1M (12-05-0l)Pag~ 2 of5
                          Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 23 of 41


             learns. or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
             property is necessary, Borrower shall promptly take all necessary remedial actioos in accordance w.ith applicable envirQnmental law and regulations.
             As used in this paragraph, 'bazardous substances• are those substances defined as toxic «hazardous substances by environmental law and the
             following substances; gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, vola~e solvents, materials
             containing asbestos or formaldeb)de, and radioactive materials. As used in Ibis paragraph, "environmental law" means Pedm1 laws and regulations
             and laws and regulations of the jurisdiction where the property is located that relate to h-ealth, safety or environmental prot.ection,
                         15. Adjustinent; rdeiue; waiv.er; fo,;bearmce. In accordance with Government regulmons, the Goverroncnt may (a) adjl)St the
             interest rate. payment, terms' or balance due on the loan, (b) inci;ease the mortgage by an amount equal to deferred interest on the oof$mnding
             principal b~an~, ~c) ext.end ~ def%, cpe ~~of. mi4~w awl rescb.~le tqe pllP}e,nts.~ J!l~n~ (~}re!-~e ~ party V(ho ~s liable under.
              the note from liability to the Gove0lll;)el1t,' Cv) 'release poi;ttoos of file prbp~ and,~bo,-~ its lien, and (f) waive MY other of* pghts un.der thi$
             instrument. Any and all of this can and will be done without affecting the: ~en'or the priority o.f Uiis instrument or Borrower's liability to the
             Government for payment ofthe note i.ecured by this instrumennmless the Government provides otherwise jn writing. HOWEVER, any forbearance
             by the Government - whether once or often· in exercising any right or remedy undec this instrument, or otherwise afforded by applicable law, shall
             not be a waiver of or preclude the exercise of any such right or remedy.                                                                       .
                         16. Graduatioo. ff the Govemment detennrnea that Bmower may be able to obtain a loan from a responsible cooperative or private
             credit source at reasonable rates and terms for loans for similar pw:poses and periods of time, Borrower will, upon the Government's request, apply
             for and accepf such aloan in sufficient amount to pay the ii.ate securedby ihiifustrument and to pay for stock ~ary to be purchased in a
             cooperative lending agency in connection with such loan.
                         17. Forfeiture. Borrower shall be in default if any forfeiture aclioo or p:ocecdi.ng, whether civil oc criminal, is begun that in the
    •        Government's good faith judgment could result in forfeiture of the property oc otherwise materially impal:t: the lien created by this instrument or the
      ,· . Government's securi,ty interest. Borrower lil4Y cure St><m. default by causing the action or proceeding to be dis~.}Vith a ,,,iliJ\& that pre.eludes
    · ,.,. ~Qrfeiture of the Borrower's interest in the property or other material impairment oflhe'lien created by this securi~ instrument or 1he Government's
            •security interest.
                         18. False statement. Bocrower also shall be in default if Borrower, during the loan application process, gave materially false or
             inaccurate infoanation or statements to the Government (or failed to prQvide the Government with any material information) in connection with the
             loan evidenced by the note.
               ·         19. Cross Collat.mill:r.ation. Default unda- this instrument shall constitute default under any other se'.Cllrlty instrument held by the
    , ..., Government and executed or assumed by Bocrower. Default under any other such 6'eCUrlty instnunmt shall constitute default under this instrument.
    }~ ·.                20. IDgbly erodible land; wetlaJlds. Any loan $CCUI'Cd by this instrument will be in default if Booower uses any loan proceeds for a
 · ~:., purpose tl\at will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodicy as
~; .l: ·.    provided fu 7 C.F.R. part 194-0, subpart 0, or any llUCCCSsor Government regulation.                                      .
~ :··t---'i.             21. Non-disaimination. If any part of the loan for ~gt this instrument is given shall be used to finance the purchase, construction or
t '},        repair of property to be. used as an owner~ dwclling (haem called ''the dwellini} and if Borrower intends to sell oc rent the dwelling and has
} · ...~~obtained the Government's consent to do. so (a) neither Boaower nor anyone authatted to act for Bon-ower will, after receipt of a bona fide offer,
'i ~ ·refuse to negotiate for the"sale or rental of. the dwelling or wilt otherwise make unavailable or deny the dwelling to anyone because of race, coloi:,
r :'..:· religion, sex, national origin, disa.bility, familial status or-age, and (b) Borrower recognizes as illegal and hereby disc;Iafms. and will not comply with
~ :: '¥ ,. for attempt to cnfo;ce any rcslrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial $tatus or age.
V --~~ :'                22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
             addressed. unless and until some other 11ddress is designated in a notice, in the case of !he Government to the State Executive Director of the Parm
             Service Agency at th~ mailing address shown above, and in the case of Borrower at the address shown in the Government's FllWlCe Office records
             (which normally will be the same as the mailing address shown above).
                         23. ~ming law; severability. This instrument shall be governed by Federal law. Jf any provision of this instrutnolt Ol' the note or its
             application to any person or circumstances is held invalid, sach invalidity shall not affect other provisions or applications of this instrument or the
             note which can be given effect without tile invalid provision or application. The provisions of this instrument are severable. This instrument shall be
             subject to the present regulalioos of the GoVttnm.cnt, and to its future regulations not inconsistent with the express provisions hereof. All powers and
             agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
             this instrument are cumulative to remedies provided by law.
                         24. $QCCt'$Sors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
             successors and assigns of Government and Borro-w-er. Borrow~ covenants and agreements shall be joint and several. Any Bocrower who co-signs
             this instrwnent but does not execute the Nore: (a) is co-signing this instrument only to mortgage, grant and oonvey that Borrower's intert.st in the
             property under this instrwncnt; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
             any other Borrower may agree to extend, modify, forbear Ol' make any acconunodati.oos with regard to the tenns of this instrument or the note
             wi1hout that Borrower's consent.
                         25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisidllS of the lease. If Borrower acquires
             fee title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. Jf the property is
             conveyed to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be
             affected by such conveyance.
                         26. Time is of the essence. 'lirneis of the essence in the Borrower's perfoonance of all duties and obligations under this instrument.



                                                                                             ..    ,




                                                                                                                            FSA 1927-lM (12-05-01) Page 3 of 5
                   Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 24 of 41


NON~UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows:

           27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die· or be declared incompetent, or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note. and any debt to the Government hereby secured immediately due and payable, (b) for the account of
Borrower inC!ll' and pay reasonable expenses for repair or maintenance of, and ta1ce possession of, operate or rent the property, (c) upon application
by it and production of this inSU'lrment, wi'tliout other evfdence and without notice of hearin,g of said ~~on, ha.ve a receiver appointed for the
                                                                                            and
property, with the usual powers of receivers irr'lihl cttSes-, (d) fcireclose"tbis instrument   sl:Jl the property'as prescnoed bylaw; and (e) enforce any
and all other rights and remedies ixovidod herein or by present or future law.
           28. S~ law. Borrower agrees tha( toe Oov6mi:nehf will not be bound by any present or futu_r~ State la.ws, (a) providing for-valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a ~ficiency judgment or limiting the amount


                                                                                                                                                             ---~
thereof or lhe ti.me within which such action must be brought, (c) prescr.ibing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) limiting the conditions. which the Government may by regulation impose, including the interest it          iiiiiiiiii
                                                                                                                                                             -.
may charge, as a condition Qf approving a. transfer of the property to a new Bon:ower. Borrower expressly waives lhe benefit of any such State laws.
           29. Assilnment of l~es and ~ ~orrower azrees ~ the assignment of leases and rents in this insttument is immedi~ly effective
on the recording of this instrument Upon default, Ibo Borrower will receive any rents in trust for the Government, and Borrower will not ronnningle
the rents with any other funds. Any amounts collected shall be applied at the Government's discretion first to costs of man~g, protecting md
                                                                                                                                                             -·
                                                                                                                                                             -·
                                                                                                                                                             =·
                                                                                                                                                             iiiiiiiiii
                                                                                                                                                             -t
                                                                                                                                                                          ~

preserving the property, and to any other necessary related expenses. Any remaining amounts shall be applied to reduce the debt evidenced by the
note(s). Bocrower agrees that the Government may demand that Borrower and Borrower's tenants pay all rents due or to become due ditectly to the
Government if the-B~ de~and~vemmeat ne!i.fic:s Borrower of t.'1.e default U~ sucll notioo, Bon:ow.er",ljJI ~dqrse and deliver to
the Government: any payments of rents. If the Borrower becomes subject to a bankruptcy, then }3()[f()Wer agtecs that the Government is entitled to
                                                                                                                                                             -·
                                                                                                                                                             ::=:!
                                                                                                                                                             _,
                                                                                                                                                             !!!!!!!!!!
                                                                                                                                                             !!!!!!!! •
                                                                                                                                                             iiiiiiiii :
                                                                                                                                                             =•
receive relief from the automatic slay in bankruptcy for the pm:pose of enfOtcing this assignment.
           30. Application of. fored05Ure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment
of: (a) costs and expenses incident to mforcing O{ complying with this instrument, {b) any prior liellS required by law or a competent court to be so
paid, (c) the debt evidenced by the note and all other debt to lhe ~runent secured by this instrument, (d) inferior liens of record required by law
                                                                                                                                                             -·
                                                                                                                                                             -!
                                                                                                                                                             iiiiiiiiii
                                                                                                                                                             =~
                                                                                                                                                             ==.
                                                                                                                                                                          ~




or a competent court to be so paid, (e) at the Government's option, any other debt of Borrower to the Government, and (f) any balance to Borrower.
If the Goveroment i$ the successful bidoo- at foreclosure or other sale of all or any part of the property, the Government may pay its shi.p:e of the
purchase price by crediting such amount on any debts of Borrower owing to the Oovemment in the order prescribed above.

By signing below, Borrower accepts and agrees to 1he terms and covenants contained in t h i s ~ and in any ridet executed by Borrower and
recorded with this instrument.


---~------<SEAt.) .



                                                                      ACKNOWLEDGMENTS


STATEOF               PF.NNSYLVANIA               )                          (Individual)
coUNTY oF          Lrm I CtJ./erL.                >1,.

Onlhis_        //0-                        __2-
                            dayo~--~-·~~-2C0~ __ ,beforemepersonallyappeai:ed John F. and Tena Mae Petersheim
- - - - - - - - - - - - - ~ - - - - - t o be known to meto be the same whose name is subscribed to the foregoing
instrument, and acknowledged that (he or she) signed and delivered the instruments as (his <X' her) free and voluntary act, for the uses and purposes
set forth.


My commission expires:



                                                                                                                      NOTARY PUBLIC
Not~: Pag~ S of 5 applies to t!1llitiu only and will not bt recordedfor individuah.




                                                                                                                   FSA 1927-lM (12-05-0l)Page4 of5
     Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 25 of 41




       J.LL nrAT CERTAJN u:.ct or parcel of hmd situated on tho South side of South Sandy
       Hill Road (T-443) and on thcEQtsidcofOld Wdr:ningtonRoZld (Sll400I)inWcst Caln
       Towoshipp Chester-County, Pcnnsylvmu.a,. and being :Lot No. 2 oo • subdivilion plan
       prepared fur Sandy Hill Mennonite Church by Jkigct &. Haye,, Inc.t ThomdaJe. PA. Plan
       # 4649.-:9.2 dated Decemb« l:P 1992 and rccotdod i n ~ County Su'fxfivlsi,Qn Plan#/.
       12IS5,. and being more tully bounded.and' d$'rjJ»l, 2$ !QU<>W\ to..;wit:
                          '   ._• • ;   •   ,.       -   ..   •   :!
                                                                                •      :     ~   ••   -   •   .   .,




      BEGINNING at a masonry nail set in the                             ~e
                                                         line of South Sandy Bill R.oad.. a COtlUllOO
      corncc between Lot No. 1 and Lot No. 2; thco.oc from said point o f ~ alon,g the
      aforementioned tit1o lino 0£ South Sandy Hill~ Nocth 70 degrees "'9 mbiutas 43
      .econ&! East. 817.S9 fe<.":t to • spike found,. a comer ofland bcloo,ging to Douglas
      P ~ thence by t h e ~ South 2.4 degroea 22111UJllta: 47 secondc East. 24.90 feet to
      a sf:Qcl pin round; thenoc South 49 doecoes 13 minutea u ,c,tonds But. 335.3-4 feet to •
      steel pin found; thence by the samo and land of Uoyd Simma'i, South 06 dcgr~ 3-4
      ~ 24 $0C0Ilds ~ 5'73.01 feet to a Jar.geroclc: tOClltcd S0.7 tect: southwest ofa
      .limestone; thcm:e by thtJ $al:M, South Sl degrcea 14 minutes 18 second$ w~ 190.49 feet
•.
      to a.~ ein foup4; th~n..~ by land..ofKcvin Dcd$ &.nd L e o ~ ~ So'Jth 5S
      dego;;es 34 minutes 03 soconds w~ 794.67 feet to st st«J pm set on the East side of the
      afOTCmelltioned Old Wihningtot\ lloa.d; thatl~ along the title Jiae of said road. Nortb 3!>
      degR:CS l 8 minutes ss seconds West_ 574.87 feet to a masonry nail set. a OOtt\et' ofLot
      No. l; thence by Lot No. 1,. passing over: a nee'! pin set 23. 92 feet from the Int-described
      po~ North 54 dqp;ees 03 minutes 07 seconds But, 385.SO £bet to a. flteel pin set; tbMce
      by tbo ume, puslng ovct a. steel pin set 27.46 foet fu>m the next-descrlbed point, North
      33 degrQCS 45 minutes 15 seconds West, 493.90 feet: to the point ot"Begiuning,
                                                 .
       CONT~G J:N AREA 22..4013 gross Actcs, bo the same mo~ or less.

       BElNO PART OF THE SAME PREMISES wJdch Hcmy S. Lapp and Katle M. Lapp.
       hus'ba.nd and wi.fo. by D~ dated 1une 17. 1963 Md recorded in t1l& Offi.oo of the
       ~rdet' ofDCC>tb in and fur Cb.ester County, Pcnosylvani& in Deed Book F. Volume 35.
       Pago 229, gnnted and convcycd unto Paul B. Lapp and Lena S. upp~ husband and wile.




                     \1111\l lllll lll\til U\\ 11111\ 111\ 11\lll l\l II~! Im 1111
                     HARTMAN lJN~HIU t. lliR~l'l LLP'                  10/2S/2002 10:.ol1A
                                                                                                 ~ui~;;;
                 Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 26 of 41


 REPRODUCE LOCALLY. Include form number and date on aJ reproductions.                   8. KIND OF LOAN
 FSA..1940-17                   U.S.DEPARTMENTO:F AGRICULTURE
 (10-26-99)
                                                      Fann Service Agoocy                   Type: _ _oL__              [I] Regular
                          PROMISSORY NOTE
                                                                                                                       0   Limited Resource
                                                                                                   Pursuant to:
 1. Name                                                                                       [TI  ConsollihtedFarm & Rural Development Act
                     JOHN· 'II. ANO LENA MAE PETERSHEIM

 2. State
               PENNSYLVANIA
i--4.-C-as_e_N_umber
                                                             CHESTER
               _ _ _ _ _ _ _ _ _-l--'5-._D_ate_li'EB_R_mut_Y_4_,-20-o-,---1                R
                                                                                        9. ACTION REQUIRING NOTE
                                                                                                =~1:loan               ~    :=~on
 6. Fund Code                                 7. Loan Number                               tij Consolidated &
                                                                                               subsequent loan
                                                                                                                       tj    Credit sale

                                                                  Of                            Con.rolidatlon              Deferred payment$
                                                                                                                            Debt write down

   FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
 of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government''), or its
 assigns,atitsofficein BERKS AG. CENTER, 1238 COUNTY WELFARE llOAD, F.O. BOX. 520, LEE!SPORT, PENNSYLVANIA 19533

 _BERJCS
   ___   COONTY
          ________ ,                       or at suclt othe.r place as the Government may later desigmte in writing, the principal sum of

     ONE HONDR.li:D FIFTEEN THOUSAND NINETY~ AND 4,/100 ---------------------·------------------------                                          dollars

 ($ 11s, 099 .44 -- -----------------·· · ~-----------                 ,   plus intere&t on the unpaid principal balance at the RATE of

 THREE AND FIVE• BIGHTS----.                      -------------------- ----------------- percent< 03 .6250               - - - %)   per annum and

 ZERO-----------------------------------------------------------------------·                                dollars($ 0,00 -----··- -------- )

 of Noncapitalized interest If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
 CHANGE THE RATE O:F JNI'ERFST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
 the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
 highest rate established in regulations of the Farm Service Agency foe the type of loan indicated above.

     Principal and interest shall be paid in _   11
                                                 _ _i"l'EEN  <_
                                                     _ _ _15_>_installments        as indicated below, except as modified by a different rate of
 interest, on or before the following dates:

 $     10,083.00 ------------·        on     l'BBilOARY 4, 2005         ;$                                N/A Oil

 $_ _ _ _                       N/A   on                                ;$                                N/A on

 $                              N/Aon                                   ;$                                N/A    on                             _,

 $                             N/A _on                                  ;$                               N/A     on

 $                              N/A 00                                  ;$                                 N/Aon

 $                             N/A. 00                                  ;$                                 N/A on

 and$ 10,083 .oo ---- --- ----------- thereafter on                  FEBR.TJA.R.Y UH       of each           YEAR             until the principal and
 interest are fully paid except that the fillll installment of the entire debtcdness evidenced hereby, if not sooner paid, shall be due and payable
     FIFTEEN C15 >           years from the date of this note, and except that prepayments may be made as provided below. The consideration for
 this note shall also support cllly agreement modifying the foregoing schedule of payments.

     If the total amount of the loan is not advanced at the time of lom closing, the loan funds shall be advanced to the Borrower as requested by
 Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
 authorired by the Government. Interest shall accrue on the amount of each advance from iu actual date as shown in the Record of Advances at
 the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) ofsuch advance(s) in the Record of Advances.

                                                                       Position2


                                                                                                        EXHIBIT                             F
                        Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 27 of 41


 FSA·1940·17 (10-26-99)                                                                                                                                                                  Page 2of 3

   For each rescheduled, reamortiz.ed or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applicatioos for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the optioo of the Borrower.
Refunds and extra payments, as defined in the regulations ('I CFR § 1951.8) of the Fann Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall ll-Ot affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

    If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the bolder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Bor:rower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effect:ive date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expenc:led by the Government for the collection of this note or to ~-e.rve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in COl)hection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the pri~P.iiI of the debt evidenced by this note and
be immediately due and payable by Borrower to the Govemrnent without demand.                             ·

   Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this oote shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government Unless the Government
consents otherwise in writing. Borrower will operate such property as a farm if this is a. Parm. Ownership loan.

    If "Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Note" block in Ite~ 9 above, this note is given to COllSolidate, reschedule or reamortize, but not in satlsfactioo of the unpaid
principal and int~t on the following described note(s) or asSlllllption agreement(s) (new terms):

FUND CODE/
                            FACE AMOUNT
                                                        INTEREST                        DATE                                                                             LAST INSTALL. DUE
   LOAN NO.                                                 RATE                  {hcklde year)                       ORIGINAL BORROWER                                     (Jnc/uds yl'Jar)
           44-02        $           56,000.00            03.7500 'T.              10/11/2002                 JOHN AND LENA PE'l'BRSBllIM                                      10/11/2009
           44-03        $           57,616.97            03.7500 %                10/11/2002                JOHN AND LENA PETBRSEE!M                                           10/11/2009
                        $                                              'JI,

                        $                                              %
                        $                                              '11,

                        $                                              %
                        $                                              %


    Security instruments taken in connection with the lol'IJls evidenced by these descn1>ed notes- and other related obligations are not affocted by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANClNG (GRADUATION) AGREEMENT: Jf at any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private aedit source at reasonable rates and terms for loans for similar purposes and period
of time, Booower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.



ni. U.S. Department of/tgtlculltn (USDA} p,ohibils Cli$Cdmmalion in all Its program, and aolivillH 011 t/la blls/s of,.,,,,, eel«, nallordl Od/;/fn. gtncJer. TfJllglon, a~. di$abUity, polilfca/ bel1m,
sexual orientation, and madt.tl or family slalus. (Hot all p,oh/bilsd J»ns apply IC> all program$.) Poisons with di$tibllitiel whC *Pim .item11//llw meamt for communlcalfon of p,ogram illformafion
(Bral/Je, "'1pe pdn~ IWdloia,,.. etc.) 11hoUld conlltCI USDA~ TARGET Cent.r al (2()2) 72().26()() (votcund TDD). To fllll • compTaint of disctfnl/Mtlon. wt/llJ USDA, Dl*10r. Of/ic8 of CM1 Rights,
RQCnl 3.W-W. Whlltell 8ulldlllg. UlJO Tndependsnce A - , SW, Wasll/ngton, D.O. 20250,a410 or call~) 720-6964 (volco or TDD), USDA /$ a11 tlqfJti opJ)OlfUn/lY fJ#OWN and emp]Qyer.
                    Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 28 of 41


    FSA~1940-17 (10-26-99)                                                                                                               Page3of3

        IDGBLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
    this note will be in default should any loan proceeds be used for a purpose that will contribute to exc.essive erosic,i of highly erodible land or to
    the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If (1) the
    term of the loan exceeds January 1, 1990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
    erodible land that is exempt from the restrictions ofBxlnbit M until either January 1, 1990, or two years after the Natural Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land. whichever is later, the Borrower further agrees that, prior to
    the loss of the exemption from -the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
    Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
    appropriate conservation district in accordance with NRCS's re.quirements. Furthermore, if the term of the loan exceeds January 1, 1995,
    Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agricultural commodity on highly
    erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
    in accordance with NRCS' s requirements.

       DEFAULT: Failure to pay when due any debt evidenced by this note or pcrfocm any covenant cL agreQment under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt; and default under any such other instrument shall constitute default Wlder this note. UPON ANY SUCH
    DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

       This Note is given as evidence of a loan to Borrower ma.de or insured by the Government pursuant to the Coosolidated Farm and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the "Kind of Loan"
    block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
    the express provisions of this note.


    Presentment. protest, and notice are waived.


    (SEAL)                                                                      Ut:~---
                                                                          ~~
                                                                                                                                             (Borrower)


                                                                          LENA MAB PETERSHEIM
                                                                                                                                                            .    '.
                                                                          350   $OUT}{   SANDY HILL ROAD                                                    •.
                                                                          COATESVILLE, PA 19320




                                                              RECORD OF ADVANCES
         AMOUNT                     DATE                     AMOUNT                      DATE             AMOUNT                         DATE
t                                                    $                                             $
t                                                    $                                             $
~                                                    $                                             $
s                                                    $                                             $
                                                                                      TOTAL        $
                  Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 29 of 41




    REPRODUCE LOCALLY. Include fonn number and date oo all reproducllons.                      8. KIND OF LOAN
    FSA-1940.·17                                  U.S. DEPARTMENT OF AGRICULTURE
    (10-26-99)
                                                                        Fann Service Agency         Type:        OL                  IT]    Regular

                               PROMISSORY NOTE
                                                                                                                                     D      Limited Resouml
                                                                                                         Pursuant to:
    1. NaTie                                                                                          [2J Consolidated Fann & Ruta! Development Aa
                          JOHN F. AND LENA MAE PETERSHEIM

    2. State                                         3. County
                                                                   CRl!:STER
                                                                                                      n-                   , Aro:icull\lral Credit A<liustment Act of 1978
                   PENNSYLVANIA                                                                9. ACTION REQUIRING NOTE
    4. CaseNumr

    6. FundCode
                                                     5. Date
                                                             SEPTEMBR 19,2005
                                                     7, Loan Number
                                                                                                  §-~   Subsequent loan
                                                                                                        Consolidated &
                                                                                                                                     ~-     Reamomzation
                                                                                                                                            Credit sale

                          44                                           05
                                                                                                  R     subsequent lo&11
                                                                                                        Consolidatioo
                                                                                                        Conservatioo easement
                                                                                                                                     R      Deferred payments
                                                                                                                                            Debt write down

'     FOR VALUB RECEIVED, the undersigned Borrower and l!lllY cosigners jointly and severally promise ro pay to the order of the United States
    of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein caned the "Govemmentj, or its
    assigns,atitsoffk.ein USDA, FARM SERVICE AGENCY, 1238 COUNTY W!;;LFARE ROAD, P.O •. BOX 520, LEESPORT, PA l ~ -

    BERKS COUNTY          - - - - - , or at SJ.Ich other place as the Government may later designate in writing. the principal sum of

    ~RED              TWENTY-ORE EIGHT HONPRED SIXTY-SIX AND 65/100 •••••••••·•••••••••••••••••••••••••••••••••• dollars

    ($      121,866, 65· - - • • • • • •• ......... - •• • • • •• - • • •• ••   J, plus interest on the unpaid principal balance at the RATE of
    FOUR AND THREE         EIGHTS···-----···------------·-·--········-------~--··                            percent(         04.375•·-       %)per annum and

    ~------·········-···-·-----················-·-------~----····-······------·-dollars($                                             o.oo---············.:.:...)

    ofNoneapitalized interest. If this note is for a Limited Resource loon (indicated in the "Kind of loan" box above) the Government may
    CHANGE THE RAT£ OF INI'EREST, in accordance with regulations of the FIIIDl Service Agency, not snore often than quarterly, by giving
    the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not excei:d the
    highest rate established in regulatioos of the F~ Service Agencyfoc the m,e of loan indicated above.

        Principal tutd interest shall be paid in __      __<_
                                                  Fr_FT_EEN 1_5 >_ mstallments as indicated below, except as modified by a different rate of

    interest, on or before the following dates:
    $    .;tl,.25'1:.oo---···--·---··on SEPTEMBER 19,               2006         ;$                               N/A on

                                      N/'Aon _ _                                                                  N{~on
    $                                                                            ;$

    $

    $
                                      N/A on

                                     N/A    on
                                                                                 ;$

                                                                                 ;$
                                                                                                                   N/A on

                                                                                                                 N/A        on
                                                                                                                                                                 -
                                      N/Aon                                      ;$_                                N/A 00
    $

    $_                                N/A   Oil                                  ;S                                N/A OD

    and$ 11,2s1.oo----·-············ thereafteron                      SEPTSMBER 19TH        ofeach         YEAR                untiltheprincipaland
    interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid. shall be due and payable
    _ _ _ _ _ _ _ _ years from the date of this note, and except that prepayments maybe made as provided below. The considcratiQh foc
    this note shall also support any agreement modifying the foregoing schedule of payments.

       If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
    Borrower and approved by the Government. Approval by the Government wi11 be given provided the advance is requested for a purpose
    authorized by the Government. Interest shall accrue on the a.mount of each advance from its actual date as shown in the Record of Advances at
    the end of this note, Borrower authorized the Government to enter the amount(s) and date(s) of such advancc(s) in the Record of Advances.

                                                                                Positt.on2




                                                                                                                   ,,.
             Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 30 of 41




FSA-1940-17 (10-26-99)                                                                                                                       Page2of3

   For each rescheduled, reamortized or consolid&ted note for applications for Primw:y and Preservation Loan Service Pcogranl$ received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applications for Pritnlll'Y Mid Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the qate of this instrument shall be added to the principal and
sucb new principal shall accrue interest at the me evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or anyportion of these installments, maybe made at ;my time at the option of the Borrower.
Refunds and extra payments, u defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved, shall, after pa}'lllCllt of interest, be applied to the last insta.llments to become due under this note and shalt not affect the obligation of
Borrower to pay the remaining installinents as scheduled in this note.

   If the Gowrnmcnt at any time assigns this note and insures the payment of it, Borrower shall oontinue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and reroitted to
the holder on an installment due date basis. Toe effective date of everypa:yment Illllde by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the hold~ on an installment due date
basis shall be the date of the prepayment by Borrower, and tho Govennnent will pay the interest to which the holder ilil entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expended by the Govenunent for the collection of this note oc to preserve or protea any security for the loan oc
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a pm of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand.

   Property constructed, improved, purchased, er refinanoed in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a fann if this is a Farm Ownership loan.

   lf"Consolidation and subsequent Joan," "Debt writG down," "Consolidation," ''Rescheduling," or "Reamortiution" is indicated in the
"Actiqn Requiring Note" block in Item 9 above, this note ia given to consolidate, reschedule or reamorti7.e, but not in satisfaction of the unpaid
principal and mterest on the following described note(s) or &SSumption a.greement(s) (new tenns):

FUND CODE/                                INTEREST                DATE                                                          LAST INSTALL DUE
 LOAN NO.            FACE AMOUNT            RATE              (Include year)             ORIGINAL SORROWER                         (Include year)
        44-04    $        115,0!19.44      03.G2SO %            2/04/04           JOHN AND LENA MAE PETERSHEIM                      02/04/20.20
                 $
                 $
                     .                             ·%
                                                     %
                 $                                   %
                 $                                   %
                 $                                   %
                 $                                   %

    Security instruments tmn in conne.ction with the loans evidenced by these described notes and other related obligations &re not affected by
this consolidating. rescheduling or reamortizing. These security instruments shall cootitrue to remain in effect and the security given fur the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the B«"rower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at tbe Govenunent's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, ifthe lender
is l cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.
                Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 31 of 41




    FSA-1940-17 (10-26-99)                                                                                                            Page3 of3

        HIGHLY ERODIBLE LAND AND WE11..AND CONSERVATION AGREEMENT: Borrower reoogniz.es that tho loan descn'bed in
    this note will be in default should any loan proceeds be used for a purpose that will cootn'bute to excessive erosion ofhighly erodible land or to
    the conversion of wetlands to produce an agricultural commodity as further explained in 7 (llR Part 1940, Subpart G, Exhibit M Jf(l) the
    term of the. loan exceeds .Tamwy 1, 1990, but not January 1, 1995, and {2) Borrower intends to produce an agricultural commodity on highly
    erodible land that is exempt from the restrictions ofExhI'bit M untt1 either January 1, 1990, or two years after the Namral Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees tha.t, prior to
    the loss ofthe exemption from the highly erod:Ilile land cooscrvation restrictions found in 7 CFR Part 12, Borrower must demonstra.te that
    Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
    tpproprlate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds JanU&cy 1, 1995,
    Borrower further agrees that Borrower must demonstrate prior to Januaty 1, 1995, that any production of an agricultural commodity on highly
    erodible land after that date wm be done in cooipliance with a conservation system tpproved by NRCS or the apprqxiatc conservation district
    in accordance with NRcs•s requirements,

       DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of tgreement under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
    DEFAULT, the Government at its optioo. may declare all or any part of any such indebtedness immediately due and payable.

       This Note is given u evidence of a loan to Borrower mtde or insured by the Government pursuant to the Consolidated Fann and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type ofloan tS indicated in the "Kind of Loan"
    block above. This Note shltll be subject to the present regulations of the Fann Service Agency and to its future regulatioos not incoosistent with
    the express provisions of this note.


    Presentment, protest, tnd notice ue waived.


    (SEAL)
                                                                        "'&~~·;1/~                                                        (Borrower)
                                                                       i_L~\ffeR~---                                    ·---------
                                                                        350 SOUTH S.l\NDY HILL RD
                                                                         COATESVILLE, PA       1,,20




                                                            RECORD OF ADVANCES
         AMOUNT                    DATE                     AMOUN.T                  DATE               AMOUNT                        DATE
~                                                   $                                             $

~                                                   $                                             $
~                                                   $                                            $
s                                                   $                                            $
                                                                                    TOTAL        $
                    Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 32 of 41



Fonn RD 440-9                                                   UNITED STATES DEPARTME~ OF AGRICUL1l!RE                                             0MB Control No. 0560-0158
(Rev. 11-02)                                                               RURAL DEVELOPMENT
                                                                                                                                                     STATE
                                                                          FARM S'ERVICEAGENCY                                                        PENN}\,
                                                                                                                                                     COUNTY
TYPEOFLOAN                                                           SUPPLEMENTARY PAYMENT                                                           CHESTER
D       FO          osw                  i2f    OL                         AGREEMENT                                                                 r'A~~'l,.fr,




0       FO-NFB0RL                        D       EM
                                                                                              Position 2                                           .
                                                                                                                                                     DATE
                                                                                                                                                    SEPTEMBER 19,2005
ORH                  D     OTIIER _ _ _ __
                                                  (SPECIFY)

The undersigned (hereinafter called the "Borrower") being indebted for a loan made or insured by the United States of America, through the Untted
States Department of Agricullure (hereafter called the "Government") as evidenced by a note or other debt insl!Ument, (hereafter called the "notes'1,
dated
 SEPT. 19TH
--------·                  --·
                           2005
                                                          . --·                                 --··                          '--·    .
and desiring to provide for payment of such indebtedness by a supplementary plan of payments, hereby agrees with the Government, for good and
valuable consideration, receipt of which is hereby acknowledged, as follows:

1,        THE BORROWER WILL PAY ALL OR PART OF THE INSTALLMENTS OF PRINCIPAL AND INTEREST ON THE NOTES BY MAKING
          PARTIAL PAYMENTS EACH MONTH AS FOLLOWS:
          (•) FOR TilE REMAINDER OF TIUS CALENDAl{ YEAR, BEGINNING _ _ _ _0_c_T_ _ _ _ _ _ _2_006
                                                                                                                                      (•1t>111h)                   (y.ur)
                   $                2814.00                          FOR          THREE (3)                         MONTHS
                       ·    (amo1111tpu MO«IA)                                         (IIMMber)
          (b) DURING EA~ YEAR FOR T.HE REMAINDER OF THE TERM OF THE NOT£, BEGINNING JANUARY
                                    2006
                                      {ytar)


JANUARY ••••••                    s938.oo                          MAY .........                   $   938.00                            SEPTEMBER •••                 $   938 .00

FEBRUARY •••••                    5938.00                          JIJNE .........                     938.00                            OCFOBER •••••                      93&.00

l\1'ARCII ••••••••                s 938 .00                        JULY ........                       938.00                            NOVEMBER ••••                      938.00

J\PRil, .........                 $_~38.00                         AUGUST           ....               938.00                            DECEMBER ••••                     938.00


          EACH PAYMENT SHOWN ABOVE SHALL BE MADE ON OR BEFORE THE                                    l 9TH             DAY OF THE RESPECI'IVEMONTH
          INDICATED, AND ANY REMAINING UNPAID PORTION OF THE YEARLY PAYMENT SHALL BE MADE ON OR BEFORE THE ANNUAL
          INSTALLMENT DUE DATE SHOWN INT.HE NOTES,
2.        Nothing herein shall be construed as affecting any of the terms or conditions of the notes or the instrument securing them, other than the payment
          schedule set forth in the notes,
3.        Upon DEFAULT by the Borrower in any of the terms or conditions of this agreement, the Government at its option may declare the entire
          indebtedness of the notes immediately due and payable.
4.        This agreement may be canceled or amended at any time by mutual ~ment in writing between the Borrower Md the Government.
          However, if the total indebtedness ofthe Borrower to the Government is increased because ofmoney advanced pursuant to the tcnns ofthe notes,
          mortgages, deeds of trust, or security agreements or because of a reduction in the amount of interest credit or payment assistance allowed the
          Borrower under the provisions ofthe Housing Act of 1949, as amended, this agreement will be modified by the Government to increase the monthly
          payments of the Borrower in an amount sufficient to pay the entire indebtedness on or before the due date shown in the notes.

    Mm C"-ck or Mmey Order payal>lo ta
USDA, FARM SERVICE AGENCY


                                                                                                           v'u
  and Mall or Deliver your payracnt to
 1238 COUNTY WELFARE ROAD, P.O. BOX 520

                                                                                                                                              ~
    S1r«1 Aidr11$ or l' O. llox
                                                                                                                                                                                          (Borrower)
LEESPORT,                  PENNSYLVANIA                                    19533                                            .~                             - J
                                                                                                                                             >"F                                      (Co-borrower)

Acc•rd,..,g la Iii• P11puwori JtciNclioN Act oj I993. 110 per&o•1 Qre rcqa,1r,i 10 r1Jp,u1d lac calJ,cilo11 o) 11t)orR11fO..on uniu.r ii d11plays II v,ahd OMJ Ct111lrol awMh,r Ii• V1Uld ODIi
co1t1rol n1101b•r for /hi• t11for.,arto11 coll•ctlo11 is OSI0-01 ~,. Th flt•• re'{lllrtt/ lo COMpl•t• llits l,ifor111allon collect/1111 is ,.m,,,ai.,110 ..v,rag• I 5 ,,.,,,.,,,. parrupo11u. t11cl11i111z
1h um, for re•t•win( l••lr111:1ius. rurcAlng ,rtsllnc i•t• so11rc.,, x,11hertn1 a•d Jlf«t111at11t1111h, ""'• neederl           ""rl  compleliAI """ re,tewt1111Ae collec/lo11 ofi11forM11/lsx.
           Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 33 of 41




USDA
 -
     ·
            UnitedStates
            Department of
            Agriculture
                                ESA ~::ce
                                Hllil lln"IK AUICt

                                    Ageney
                                                                        Chester/Delaware Co. FSA Office
                                                                        601Westtown Road, Suite 280
                                                                        West Chester, PA 19380-0990


                                                                                   CERTIFIED MAH, RETURN
                                                                                         RECEIPT REQUEST
                                                                   <Receipt No. 7009 2250 0004 2097 8825"

                                                                            Date~ February 12, 2010
John F. Petersheim
350 S. Sandy Hill Road
Coates-ville, PA 19320


SUBJECT:       NOTICE OF ACCELERATION OF YOUR DEBT TO THE FARM SERVICE
               AGENCY {FSA} AND DEMAND FOR PAYMENT OF THAT DEBT


Dear Mr. Petersheim:

PLEASE NOTE that the entire indebtedness due on the promissory notes and/or assumption agreements
which evidence the loans received by you from. the Unite.d States of A.n+erica. acting through the Fann
Service Agency (FSA), .United States Department of Agrlculture, is now declared immediately due and
payable. They arc described as follows: .

         Debt Instrument     l,latt\ of Instrument             Original Amount

         Promissory Note     04/04/1997                        $75,000.00. Note was rescheduled on 10/11/02
                                                               in a new Not~ -amount of $57,616.97.

         Promissory Note     10/11/2002                        $56,000.00. This Note was rescheduled and
                                                               consolidated with the above Pr-0ntlssory Note
                                                               on 02/04/04 into a new Note in the amount of
                                                               $115t099.44. This Note was then rescheduled on
                                                               09/19/05 in a new Note amount of $121,866.65 .
                                                               with a Supplementary Payment Agreement
                                                               allowing the borrower to make partial paymen1:s
                                                               each month of Principal and Interest for each year
                                                               for the remainder of the term of the Note.

The promissory notes or asswnption agreements are secured by real estate mortgages, deeds of trust, securi~
agreement and fmancing statements, etc., described and perfected as follows: .                          ..I.        r




Security Imtroment                                   Recording Office            Recording Information
                                                                                                                    ~

PA Real Estate Mortgage      04/04/1997              Chester Co. Recorder        Book 4161/Page 2202
PA Real Estate Mortgage      10/11/2002              Chester Co. Recorder        Book 5433/Page 263
UCC Financing Statement      04/10/1997              Chester Co. Prothonotary    File No. ST97-1053
UCC Financing Statement      03/15/2002              Commonwealth of PA          File No. 36020779
UCC Financing Statement      "'3/09/2007             Commonwealth of PA          File No. 2007031204120
             Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 34 of 41




This acceleration of your indebtedness is made in accordance with the authol'ity granted in the above~
described instnu11ents.

The reason(s) for the acceleration of your indebtedness is/are as follows:


        1.      Failure to make payments of Principal and Interest in accordance
                with the terllls of the Promissory Notes.


The indebtedness due is S 110,113.49 unpaid principal, and$ 4,071.03 unpaid interest, as of January 22,
201 Q, plus additional interest accruing at the rate of S n. l 985 per day thereafter, plus any advances made
by the United States for the protecti6n of its security and interest accruing on any such advances and any
shared appreciation. Unless full payment of your indebtedness is received made by one ofthe methods
described below within 30 days from the date of this letter. the United States will foreclose the above
described security instruments and pursue any other available remedies.

Full payment may be made in any of the following ways:

(A)    CASH

Payment should be made by cashier's check, certified check, or postal money order payable to the
Farm Service Agency and delivered to the Farm Loan Manager of the Fann Service Agency at
1238 County Welfare Road, Suite 240. Lees12ort, PA 19533~9710. The office phone number is (610)
478~7158. [fyou submit to the United States any payment insufficient to pay the account in full or
insufficient to comply with any arrangements agreed to between the Farm Service Agency and yourself,
that payment WILL NOT CANCEL the effect of this notice. If such insufficient payments are received
and credited to your accountt no waiver or prejudice of any rights which the United States may have for
breach of any promissory note or covenant in the security instruments will result and the Farm Service
Agency may proceed as though no such pay~ent had been made.

(B)    TRANSFER AND ASSUMPTION

You may tl'ansfer the cdllateral for your loans to someone who is willing and able to assume the
debt. Contact the Farm Loan Manager immediately if you are interested in this.

(C)    SALE

You may sell the collateral for your loans for its market value and send the proceeds to FSA or to
other creditors with.liens prior to FSA I s lien. Contact the Farm Loan Manager immediately if you
are interested in this.

(D)    VOLUNTARYCONVEYANCE

You may convey all of your collate.rat to the Government. Contact the Farm Loan Manager immediately if
you are interested in this.
                 Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 35 of 41

•    I   •   I




    If you have not been advised of your rights to request deferral of payments or other servicing opti<:ms) you
    should contact the·Fann Loan Manager at the above mentioned address within 15 days of the receipt of
    this notice.

    If you fail to comply with the requirements outlined in this notice within the next~~ the United
    States plans to proceed with f9reclosure/liquidation.

    YOU DO NOT HAVE ANY RIGJIT TO APPEAL THIS DECISION TO ACCELERATE
    YOUR FSA DEBTS.




                                                                     UNITED~OF AMERICA
                                                                     BY:
                                                                        JUD       NOY
                                                                                        ~
                                                                         District Director
                                                                         Farm Service Agency
                                                                         United States
                                                                         Department of Agriculture
            Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 36 of 41



USDA           United States                              Farm                Chester/Delaware Co. FS~ Office
~-···'"·,~
i·.~f.i::.·:r,f1,,,.. D epartment of                      Servke              601Westtown Road, Suite 280
..... ,. ,., .. ,.,.., Agriculture       "'"'"'"'-"1'41
                                                                              West Chester, PA 19380~0990
                                                          Agency


                                                                                           CERTIFIED MAIL RETURN
                                                                                                 RECEIPT REQUEST
                                                                         <Receipt No. 7009 2250 0004 2097 88f2
                                                                                  Date:
Lena Mae Petersheim                                                                        February 12, 2010
350 S. Sandy Hill Roa.d
Coatesville, PA 19320


SUBJECT:             NOTICE OF ACCELERATION OF YOUR DEBT TO THE FARM SERVICE
                     AGENCY (FSA} AND DEMAND FOR PAYMENT OF THAT DEBT


Dear Mrs. Petersheim.:

PLEASE NOTE that the entire indebtedness due on the promissory notes and/or assumption agreements
which evidence the loans received by you :from the United States of America, acting through the Farm
Service Ageooy (FSA). United States Depm:ment of Agriculture, is now declared imm1:1diately due and
payable. They a.re described as follows:

          Debt Ipstrument              Date of Instrun1c~j            Original Amount

          Promissory Note              04/04/1997                     $75,000.00. Note was rescheduled on 10/11/02
                                                                     ina new Note amount of.$57,616.97.

          Promissory Note              10/11/2002                    $56,000.00. This Note was rescheduled and
                                                                     consolidated with the above Promissory Note
                                                                      on 02/04/04 mto a new Note in the amount of
                                                                     $115,099.44. This Note was then rescheduled on
                                                                     09/19/05 in a new Note amount of $121,866.65
                                                                     with a Supplementary Payment Agreement
                                                                     allowing the borrower to make partial payments
                                                                     each month of Principal and Interest for each year
                                                                     for the remainder of the term of the Note-.

The promissory notes or assumption agreements are secured by real estate mortgages, deeds of trust, security
agreement and financing statements, etc.) described and perfected as follows:

Security Instrument                    Dat42               Recording Office               Recording lnformation.

PA Real Estate Mortgage                04/04/1997          Chester Co. Recorder         Book 4161/Page 2202
PA Real Estate Mortgage                10/11/2002          Chester Co. Recorder         Book 5433/Page 263
UCC Financing Statement                04/10/1997          Chester Co. Prothonotary     File No. ST97-I053
UCC Financing Statement                03/15/2002          Commonwealth of PA           File No. 36020779
UCC Financing Statement                03/09/2007          Commonwealth of PA           File No. 2007031204120
             Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 37 of 41




This acceleration of your indebtedness is made in accordance with the authority granted in the above-
described instruments.

The reason(s) for the acceleration of your indebted11ess is/are as follows:


        l.      Failure to make payments of Principal and Interest in accordance
                with the terms of the Promissory Notes.

The indebtedness due isS 110.113.49 unpaid principal1 and$ 4,071.03 unpaid interest, .MJ}f January 22,
2010, plus additional interest accruing at the rate of$ 13.198~ perdaythereafte1; plus any advances made
by the United States for the protection of its security and interest accruing on any such advauces and any
shared appreciation. Unless full payment of your indebtedness is received made by one of the methods
described below within 30 days from the date of this letter, the United States will foreclose the above
described security instnuncnts a:nd pm·sue any other available remedies.

Full payment may be made in any of the following ways:

{A)    CASH

Payment should be made by cashier's check, certified cheyk, or postal money order payable to the
Farm Service Ag~ncy and delivered to the Farm L<>an Manager of the Farm Service Agency at
1238 County Welfare Road, Suite 240. Leesport, PA 19533-9710. The office phone number is (610)
478-7158. If you submit to the United States any payment insufficient to pay the account in fuU or
insufficient to comply with any arrangements agreed to between the Farm Service Agency and yourself,
that payment WILL NOT CANCEL tb.e effect of this notice. If such insufficient payments are received
and credited to your account, no waiver or prejudice of any rights which the United States may have for
breach of any promissory note or co"Venant in the security instrwnents will result and the Farm Service
Agency may proceed as though no such payn:ient had been made.                ·

(B)    TRANSFER AND ASSUMPTION

You may transfer the cclllateral for your loans to someone who is willing and able to assume the
debt. Contact the Farm Loan Manager immediately if you me interested in this.

(C)    SALE

You may sell the collateral for your loans for its market value and send the proceeds to FSA or to
other creditors with liens prior to FSA, s lien. Contact the Farm Loan Manager inunediately if you
are interested in this.

(D)    VOLUNTARYCONVEYANCE

You may convey all of your collateral to the Government. Contact the Farm Loan Manager immediately if
you are interested in this.
          Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 38 of 41




If you have not been advised of your rights to request deferral of payments or other servicing options, you
should contact the Fann Loan Manager at the above mentioned address within 15 days of the receipt of
this notice.

lf you fuil to comply with the requirements outlined in this notice within the next JO daY§, the United
States plans to proceed with fureclosure/liquidation.

YOU DO NOT HAVE ANY RIGHI' TO APPEAL THIS DECISION TO ACCELERATE
YOUR FSA DEBTS.




                                                                 UNITED~=.
                                                               ·BY:     ~
                                                                                            AMERICA

                                                                     JUD HNOY           ·
                                                                    District Director
                                                                    Farm Senrice Agency
                                                                    United States
                                                                    Department of Agriculture
Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 39 of 41

              SENDER: COMPLETE THIS St:CTION

              • Complete ltsn• 1, 21 aod 3. /IJ.fJO complete
                rtem -4 If Rtulctld o.,vvery Is dalffld.
              • Pont your nmn• and addrau an the nMllSG
                ao that we can ret001 the oard to you.
              • Attach this Cll'tl to the back of the malfpieoe,
                or on tN front If space permits.
                                                                         D, lsdtlfflraddnm~ltom&m1?
              1. .Mlcla AddrelSed to:                                      'If Ye&, enterdlllllVGly lddias betow: CJ No

             ~4>v~\~
              ?fl) ')~ :,kr(1     \~JI tr)
              (u.,-::-.few1\t.P .P) !1YD

              z.   =Nl'llce/af                                     7009 225D 0004 2097 8525
             -~~.:.::.:~:.:.:.:.:;::;:.:;~-~-------::---...""::":"-------1
              PS Form 3811, Febnwy 2004 DomeGlla Flltum Rlc4llpt;\a,:elt2.fHti<-"                              1~M-li40 I
                                                                                                                           1




                                              ..
                                              .-·
                   SENDER: COl,'1PLETE THlS SCCTJON

                 • Cool)late ltifnl 1, 2, and 3. Also complete
                   Nan 4 If Rmk:ad OeUvety 11 del!Nd.
               • • Print your n1m1 and addreQ on the AMno
                   30 ttiet wt can return thti card to you,
                 • Attach 1hls gan1 1o the beak of b, mailplece,
                   or on th• front If space parnits.
                                                                            D. b~~adlllerentfromlttm f?
                   1, Al'ICIII Mdl'aaHd to:                                    If Ym. ant•r ~~ 11d!Qt1 below:       D NQ

                   ixn) Are ~Mv~
                   ~c;z,, s~r1 \t {( e0
                            ~<)




                   lou~\rtllo. -?J- \Cf?Jo

               ________ ____________________,
                   2. Midi Ntnlblr              ..;._
                      (J'llsmferffoo!Sffl'foe/.c~                  7DD9 2250 0004 2D97 8&32
                                                                                                                               I
                                                                                                                               1

                   PS Fenn 3811. FA!lruZM)I 2004             DcxmstlC Fl6tla'n Receipt _)£(.e{~.7)\ (-.-...       1025~-M-tMO 1
      Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 40 of 41




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

                               Petitioner

                v.
JOHN F. PETERSHEIM
and LENA MAE PETERSHEIM
                     Respondent

                           CERTIFICATE OF INDEBTEDNESS
                        DECLARATION OF DAVID W. POORBAUGH


          David W. Poorbaugh, Fann Loan Chief- Pennsylvania State Office, Farm Service

Agency, United States Department of Agriculture, hereby declares and says that:

          1.    I am the Farm Loan Chief for the Pennsylvania State Office of the Farm Service

Agency ("FSA"), United States Department of Agriculture ("USDA") and in that capacity

supervise certain farm loans made by FSA pursuant to the Consolidated Farm and Rural

Development Act, 7 U.S.C. § 1921 et seq.

          2.     In such capacity, I have knowledge of pertinent facts in the above-captioned

matter.

          3.    The defendant in the above-captioned matter has defaulted on the loans more fully

identified in the Complaint because of failure to make payments as they were due.

          4.    FSA accelerated the defendant's loans on February 12, 2010, after offering the

defendant the opportunity to apply for various loan servicing options that are provided in FSA 's

regulations at 7 C.F .R. Part 1951-S (now 7 C.F .R. Part 766).




                               EXHIBIT "I"
        Case 2:19-cv-02614-GAM Document 1 Filed 06/14/19 Page 41 of 41




         5.       I have searched FSA's records and have knowledge of the amounts due for

principal, interest and other payments due under the terms of the loans more fully identified in

the Complaint. The following are the pay-off amounts as of March 7, 2019:



No.      Loan Amount      Date of Loan   UnPaid Prin.    UnPaid Interest DIA          Total

44-05    $    11,753.16   09/19/2005     $        .00    $    13.18    $  .0000       $    13.18
44-06    $    89,469.00   12/01/2012     $ 71,522.28     $ 7,046.90    $ 8.5729       $78,569.18
44-92    $     8,768.38   02/15/2019     $    8,768.38   $    21.02    $ 1.0510       $ 8,789.40
44-93    $     1,600.00   01/30/2019     $    1,600.00   $     6.91    $ 0.1918       $ 1,606.91
44-94    $    49,238.42   12/21/2018     $   49,238.42   $   448.55    S 5.9019       $49,686.97
44-95    $        15.00   11/21/2018     s       15.00   $     0.19    $ 0.0018       $     15.19
44-97    $        84.00   12/28/2016     $       84.00   $     8.05    $ .0101        $    92.05

                                                             TOTAL     $15.7295       $138,772.88

Based on the above:

The total balance due is $138,772.88

The principal balance due is: $131,228.08

The current interest balance due is: $ 7,544.80

The daily interest, after March 7, 2019 is $15.7295

The last voluntary payment made on the defendant's account was $2,231.94, made on
12/05/2016.

         Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, that the foregoing is

true and correct to the best of my knowledge and ability. Further, I am duly authorized by the

United States Department of Agriculture to make this declaration.

         Executed March 7, 2019

                                         DAVID W. POORBAUGH




                                         Farm Loan Chief, Pennsylvania State Office
                                         Farm Service Agency
                                         U.S. Department of Agriculture
JS44 (Rev 06117)              {],I)){                CIVIL COVER SHEET          ;q-ev-().<.J) I</-
                                 Case 2:19-cv-02614-GAM Document 1-1 Filed 06/14/19 Page 1 of 3
The JS 44 CIVIi cove!11Jieet'and the mfqrmat1on cob.tamed herem neither replace nor supplement the, filmg and service of pleadm~s or other papers as requrred by law, except as
provided by local rules of court This fo'fm, appr<!Ved by the Judicial Conference of the Vmted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of imtlatmg the ClVII docket sheet /SEE INSTRUCITONS ON NEXT PAGE OF THIS FORM)
I. (a) PLAL~TIFFS                                                                                                         DEFENDA~TS
 The United States of America                                                                                           John F Petersheim 350 S Sandy Hill Rd Coatesv11le, PA 19320
                                                                                                                        Lena M. Petersheim a/k!a Lena Mae Petersheim 350 S Sandy HI!! Rd
                                                                                                                        Coatesv11le, PA 19320
      (b) County of Residence of First Listed Plaintiff                                                                  County of Residence of First Listed Defendant Chester
                                     (EXCEPT IN l.: S PLAllvTIFF CASES)                                                                                     mv us PLAINTIFF CASES ONL YJ
                                                                                                                          NOTE IN LAND CONDEMNATION CASES, USE THE LOCA TTON OF
                                                                                                                                 THE TRACT OF LAND INVOL \TED


      (C) Attorneys (Firm Name. Address, and Telephone Number)                                                            Attorneys OJ Known)
 KML Law Group, P.C - Rebecca A Solarz, Esquire
 701 Market Street, Ste 5000, Ph1la. PA 19106
 215-627-1322, RSolarz@kmllawgroup com

          BASIS OF JURISDICTIO~                         (Place an "X" m One Box Only)                       Ill. CITIZENSHIP OF PRIN~ PARTIES(Placean                                                   'X"znOneBoxforPlaintlJJ
                                                                                                                      (For Diversity Cases Only)                                                  and One Box for Defendant)
           V S Goverrment                      3 Federal Questton                                                                                    PTF       DEF                                                 PTF       DEF
             Plamttff                                  (US Government Not a Party)                             Cittzen ofT!us State                  · 1        ·X I       corporated or Pnnc1pal Place             · 4      · 4
                                                                                                                                                                             of Busmess In Tlus State

~    2     U S Governn1ent                    · 4 D1vers1ty                                                    C1t1zen of Another State               2             2    Incorporated andPnnc1pal Place               5      . 5
              Defendru,t                               (Indicate Cttrzenshtp of Parties in Item ill)                                                                         of Business In Another State

                                                                                                               C1ttzen or Subject of a                3             3    Foreign Natmn                               6       '6
                                                                                                                 Foreign Country



J 110 Insurance                                PERSONAL INJURY                    PERSONAL LNJURY              1 625 Drug Related SelZUfe
1 120 Manne                              1 310 Arrplane                     J 365 Personal Injury ·                  of Property 21 USC 881
1 I 30 Miller Act                        1 31 5 Arrplane Product                   Product L1ab1hty            8 690 Other
  140 Negotiable Instrument                       I 1ab1hty                 : 367 Health Care/                                                                                                       400 State Reapportionment
1 I 50 Recovery of Overpayment            J 3 20 Assault, Libel &                 Pharmaceuttcal                                                                                                 J 410 Antttrust
       & Enforcement of Judgment                  Slander                         Personal Injury                                                          1 820 Copynghts                       ~   430 Banks and Bank.mg
       Medicare Act                      8 330 Federal Employers                  Product L1ab1hty                                                         1 830Patent                           J 450 Commerce
       Recovery of Dnhl                           L1ab1hty                  3 368 Asbestos Personal                                                        1 83 5 Patent · Abbreviated           1 460 Deportatton
       Student Loans                     :J 340Manne                               lnJury Product                                                                 New DrugAppl1cat1on            1 4 70 Racketeer Influenced arl
      (Exe ludes Veterans)               J 345 Manne Product                      Lrnbthty                                                                 ~ 840 Trademark                               Corrupt Organ1zattons
J 15 3 Recovery of Overpayment                    L1ab1hty                       PERSONALPROPERTY,•                                                                                         ' ,      480 Conswner Credit
       of Veteran's Benefits                350 Motor V elude               .J370 Other Fraud                  1 710 Fair Labor 9nlrlAct                     861   HIA (I 395ff)                 J   490 Cable/Sat TV
1 160 Stockholders' Smts                 J 355 MotorVehtcle                 1 371 Truth inLendmg               1 720 Labor/Management                        862   Black Lung (92 3)             J   850 Secunt1es/Commod1t1es/
1 190 Other Contract                             Product L1ab1hty           8 380 Other Personal                      Relatmns                               863   DIWC/DIWW (405(g))                    Exchange
1 195 Contract ProductLiab1hty           1 360 Other Personal                     Property Damage              1 740 Railway Labor Act·                      864   SSID Title XVI                J   890 Other Statutory Actions
J 196 Franchise                                  Injury                     J 385 Property Damage              751 Farmly and Medical                        865   RSI (405(g))                  ,   891 Agncultural Acts
                                         1 362 Personal Injury ·                  Product Ltab1hty             Leave Ac.t                                                                        1   893 LnvlfOnmental Matters
                                                Medical Malpractice                                            J 790 Other Labor L1ttgatton                                                      J   895 Freedom of Inforrnatton
                                                                                                               ~   791 Employee Retirement                                                               Act
8    21 0 Land Condemnation              C'440 Other Cm! Rights                  Habeas Corpus:                        Income Secunty Act                   870 Taxes (l_; S Rri!lor            J    896 Arb1trat1on
3    220 Foreclosure                     J 441 Voting                       J    463 Al1enDetamee                                                               Defendant)                      J    899 Adrmmstrative l\o::edte
.,   230 Rent Lease & Ejecttnent         J 442 Employment                   1    510 Mottons to \lire                                                     1 871 IRS Third Pru,ty                         Act/Revtew or Appeal of
8    240 Torts to Land                   , 443 Housmg,'                               Sentence                                                                     26 vsc 7609                           Agency Dec1S1on
J    245 Tort Product Liab1hty                  Accommodatmns               1    5 30 General                                                                                                    1   950 Const1tut1onal1ty cf
J    290 All Other Real Property         , 44 5 Amer w/Disab1hties ·        1    5 35 Death Penalty                                                                                                      State Statutes
                                                Employment                       Other:                        J 462 NaturahzatmnApphcatton
                                         1 446 Amer w/D1sab1ht1es ·         8    540 Mandamus & Other          : 465 Other lrnrmgratton
                                                Other                       J    550 Civil Rights                    Acttons
                                         1 448 Educallon                    J    555 Pnson Cond1t10n
                                                                            J    560 Civil Detainee -
                                                                                     Conchttons of
                                                                                      Confinement

     , ORIG['.'i'       (Placean "X"inOneBoxOnly;
      I                      cl   2 Removed from                 1    3 Remanded from                  cl   4 Reinstated a         '.'I   S Transferred from              cl   6 Mult1d1stnct              1 8 Mult1d1stnct
                                     State Court                         Appellate Court                      Reopened                      Another District                      Litigation -                  L1tigat10n -
                                                                                                                                            (s ect                                Transfer                      D1rect File
                                                 Cite the lJ S Civil Statute under which you are filmg (Do not cite jurisdictional statutes unless diversity).
                                                 28 USC 1345
VI. CAUSE OF ACTION Bnef description of cause
                                                 Enforced Collections
VII. REQGESTED IN     '.1 CHECK IF THIS IS A CLASS ACTION                                                          DEMAND$                                              CHECK YES only 1f demanded
     COMPLAINT:           UNDER RULE 23, F RCv P                                                                                                                        JCRY DEMAND:         ' Yes
VIII. RELATED CASE(S)
                                            (See instructzons)
                  IFANY                                                                                     Jl,1)GE                                                                       DOCKET

                                         J\l'UMBER
                                  DATE                                                                        SIGNAT'l.,'RE OF AITORNEY OF RECORD

                                                                                         4 20\9
                                   RECEIPT#                          AMOLNT                                        APPL YING Ir P                                          JUDGF                               MAG JL'DGE
                                   Case 2:19-cv-02614-GAM      Document
                                                       L;li'JTED           1-1 Filed
                                                                 STATES DISTRICT     06/14/19 Page 2 of 3
                                                                                 COURT
                                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                   DESIGNATION FOR.VI
                                                                                                                                            19                     2614
                             (to be used by counsel or pro se platntiff to tnd1cate the category of the case for the purpose of assignment to the appropriate calendar)

    Address of Plaintiff: c/o Suite 5000- BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532 _

    Address of Defendant:                                   350 South Sandy Hill Road Coatesville, PA 19320

    Place of Accident, Incident or Transaction: ACTION OF MORTGAGE FORECLOSURE OF REAL PROPERTY



    RELATED CASE, IF ANY:

    Case Number:                                                         Judge: _ _ _ _ _ _ _ _                                       Date Ternunated.

    Civil cases are deemed related when Yes is answered to any of the following questions·

         Is this case related to property included in an earlier numbered suit pending or within one year
         previously terminated action in this court?
                                                                                                                                      Yes      D                   N

         Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
         pending or within one year previously terminated actton in this court?
                                                                                                                                      Yes      D
                                                                                                                                               D
                                                                         8
         Does this case involve the validity or infringement of a patent already in suit or any earlier                               Yes
         numbered case pending or within one year prevtously termmated action of this court?

         Is this case a second or successive habeas corpus, social secunty appeal, or pro se ci vii rights
         case filed by the same individual 9
                                                                                                                                      Yes      D
    I certify that, to my knowledge, the within case              Dis I           t related to any case now pending or w1thm one year previously terminated action m


    :::.urt""P'~··"'·"°spvLl"' _ _- ~ - -                                         Attorney-at-law I Pro Se Plazntzff
                                                                                                                                                             315936-
                                                                                                                                                       Attorney ID     #   (if apphcable)


    CIVIL: (Place av in one category only)

    A.               Federal Question Cases:                                                         B.   Diversity Jurisdiction Cases:

   D        I.  Indemruty Contract, Marine Contract, and All Other Contracts                        D     I.    Insurance Contract and Other Contracts
   D        2   FELA                                                                                D     2.    Airplane Personal Injury
   D        3.  Jones Act-Personal Injury                                                           D     3.    Assault, Defamation
   D        4                                                                                             4


                                                                                                 ~
                Antitrust                                                                                       Marine Personal Injury

   8D       5.
            6
            7.
                Patent
                Labor-Management Relations
                Civil Rights
                                                                                                          5
                                                                                                          6.
                                                                                                          7.
                                                                                                                Motor Vehicle Personal Injury
                                                                                                                Other Personal Injury (Please specify) _ - - -
                                                                                                                Products Liabi!tty
                                                                                                                                                                                        -    -
   D        8   Habeas Corpus                                                                       D     8.    Products Liabihty - Asbestos
                Securities Act(s) Cases                                                             0     9.    All other Diversity Cases


 ~)'        10. Social Security Review Cases                                                                    (Please specify) _ _ _         -   --          -            -     -- --
            11. All other Federal Questlon Cases
                     (Please specify)   Foreclosure of i:1ro12erty encumbered by a fe


                                                                                     ARBITRATION CERTIFICATION
                                                            (The effect of this certification zs to remove the case from eltg1b1hty for arb1trat10n)

                                             _· (.
    I,_      -                                                 _ , counsel of record or pro se plamt1ff, do hereby certify


         D           Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
                     exceed the sum of$ J 50,000.00 exclusive of interest and costs.


         D           Reltef other than monetary damages is sought



    DATE
                                                                                  Attorney-at-law I Pro Se Plaznttff                                   Attorney ID     #   (if appltcable)

    NOTE A trial de novo will be a trial by Jury only 1fthere has been compliance with FR C P 38

Ctv 609 (5!20 I 8)

                                JUt{ l 4 20,9
           Case 2:19-cv-02614-GAM Document 1-1 Filed 06/14/19 Page 3 of 3

~A(h                            UNITED ST ATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PE'.'l'.'l"SYLV ANIA


   UNITED STATES OF AYIERICA
                                             Plaintiff                       CIVIL ACTION NO.
                   vs.

   John F Petersheim
   Lena M. Petersheim a/k/a Lena Mae Petersheim
                                                                                      2614
                                  Defendants

   In accordance with the Civil Justice Expense and Delay Reduction Plan of this court. counsel for plaintiff
   shall complete a case Ylanagement Track Designation Form in all civil cases at the time of filing the
   complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
   form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
   defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
   other parties, a case management track designation form specifying the track to which those defendants
   believe the case should be assigned.

   SELECT ONE OF THE FOLLOWING CASE MANAGEME'.'l"T TRACKS:

                            (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                    §2241 through §2255.                                                ( )

                            (b)     Social Security -- Cases requesting review of a
                                    decision of the Secretary of Health and Human
                                    Services denying plaintiff Social Security Benefits.                ( )

                            (c)     Arbitration -- Cases required to be designated for
                                    arbitration under Local Civil Rule 53.2.                            ( )

                            (d)     Asbestos -- Cases involving claims for personal injury
                                    or property damage from exposure to asbestos.                       ( )

                            (e)     Special Management -- Cases that do not fall into tracks
                                    (a) through (d) that are commonly referred to as complex
                                    and that need special or intense management by the court.
                                    (See reverse side of this form for a detailed explanation of
                                    special management cases.)                                          ( )

                            (f)     Standard Management -- Cases that do not fall into
                                    any one of the other tracks.

  '. 5(>01t1
    Date


                                                     Attorney for Plaintiff, U ed States of America
                                                     Pennsylvania Attorney l.D. No. 315936
                                                     Suite 5000 - B~Y Independence Center
                                                     701 Market Street
                                                     Philadelphia, PA 19106-1532
              J\l\'\ l 4 2.0\9                       (215) 825-6327 (Direct)
                                                     FAX (215) 825-6443
                                                     rsolarz@kmlllawgroup.com
